


Exhibit 10.47
RECEIVABLES SALE AGREEMENT
OCWEN LOAN SERVICING, LLC,
as initial Receivables Seller (prior to the respective MSR Transfer Dates), as a
Subservicer (on and after the respective MSR Transfer Dates) and as Servicer
(prior to the respective MSR Transfer Dates)


and




HLSS HOLDINGS, LLC,
as Receivables Seller and as Servicer (on and after the respective MSR Transfer
Dates)

and


NRZ ADVANCE FACILITY TRANSFEROR 2015-ON1 LLC,
as Depositor


Dated as of August 28, 2015
NRZ ADVANCE RECEIVABLES TRUST 2015-ON1
ADVANCE RECEIVABLES BACKED NOTES, ISSUABLE IN SERIES










--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
Section 1.Definitions; Incorporation by Reference.    4
Section 2.Transfer of Receivables.    7
Section 3.OLS’s and HLSS’s Acknowledgment and Consent to Assignment.    10
tion 4.
Representations and Warranties of OLS, as Servicer (prior to the respective MSR
Transfer Dates) and as Initial Receivables Seller.    11

Section 5.Representations, Warranties and Certain Covenants of HLSS, as Servicer
(on and after the respective MSR Transfer Dates) and as Receivables
Seller.    17
Section 6.Termination.    25
Section 7.General Covenants of OLS, as Initial Receivables Seller (for certain
Designated Servicing Agreements prior to the final MSR Transfer Date) and
Servicer (for certain Designated Servicing Agreements prior to the final MSR
Transfer Date).    26
Section 8.General Covenants of HLSS, as Receivables Seller and Servicer (on and
after the respective MSR Transfer Dates).    28
Section 9.Grant Clause.    32
Section 10.Conveyance by Depositor; Grant by Issuer.    33
Section 11.Protection of Indenture Trustee’s Security Interest in Trust
Estate.    33
Section 12.Indemnification by OLS.    33
Section 13.Indemnification by HLSS.    35
Section 14.Miscellaneous.    37


Schedule 1-A    Form of Assignment of Advance Receivables
Schedule 1-B    Form of Assignment of Receivables
Schedule 2    Subserviced Servicing Agreements
Exhibit A    Form of Subordinated Note




RECEIVABLES SALE AGREEMENT
This RECEIVABLES SALE AGREEMENT (as it may be amended, supplemented, restated or
otherwise modified from time to time, this “Agreement”) is made as of August 28,
2015 (the “Closing Date”), by and among Ocwen Loan Servicing, LLC, a limited
liability company organized under the laws of the State of Delaware (“OLS”), as
initial receivables seller (prior to the respective MSR Transfer Dates), as a
subservicer (on and after the respective MSR Transfer Dates), as servicer (prior
to the respective MSR Transfer Dates), HLSS Holdings, LLC, a limited liability
company organized under the laws of the State of Delaware (“HLSS”), as
receivables seller and as servicer (on and after the respective MSR Transfer
Dates) and as subservicer with respect to the Homeward Designated Servicing
Agreements (defined below) and NRZ Advance Facility Transferor 2015-ON1 LLC, a
limited liability company organized under the laws of the State of Delaware, as
depositor (the “Depositor”).
RECITALS
A.The Depositor is a special purpose Delaware limited liability company.
B.OLS is the “Servicer” under certain pooling and servicing agreements, sale and
servicing agreements, and servicing agreements (each, as may be amended,
supplemented, restated, or otherwise modified from time to time, a “Servicing
Agreement” and, collectively, the “Servicing Agreements”). OLS has sold the
economics associated with the servicing rights under the Designated Servicing
Agreements to HLSS, which is wholly owned by New Residential Investment Corp.,
as further described in paragraphs C. and D. below. In addition, with respect to
the Servicing Agreements identified on Schedule 2 attached hereto (the “Homeward
Designated Servicing Agreements”), Homeward has sold the economics associated
with its servicing rights and all Receivables generated by Homeward prior to the
time of such sale, under any Homeward Designated Servicing Agreements to OLS,
and has hired OLS as a subservicer under such Homeward Designated Servicing
Agreements (each, as may be amended, supplemented, restated, or otherwise
modified from time to time, a “Subserviced Servicing Agreement” and,
collectively, the “Subserviced Servicing Agreements”). OLS, and not Homeward,
has generated and shall generate all Receivables with respect to such
Subserviced Servicing Agreements after the dates on which OLS acquired such
economics and Receivables from Homeward (it being understood that any
Receivables generated instead by Homeward after such sales will not be eligible
for sale under the Transaction Documents barring an amendment thereto). Certain
Servicing Agreements and Subserviced Servicing Agreements will be designated as
described herein for inclusion under this Agreement, the Receivables Pooling
Agreement (as defined below) and the Indenture (as defined below) (each, as may
be amended, supplemented, restated, or otherwise modified from time to time, a
“Designated Servicing Agreement” and, collectively, the “Designated Servicing
Agreements”).
C.Prior to the MSR Transfer Date with respect to any Designated Servicing
Agreement, OLS shall continue to (i) be the “Servicer” under such Designated
Servicing Agreement, (ii) have the obligation to make the required Advances
under such Designated Servicing Agreement, and (iii) have the right to collect
the related Receivables in reimbursement of such Advances. Prior to the related
MSR Transfer Date, upon its disbursement of an Advance pursuant to a Designated
Servicing Agreement (including the Subserviced Servicing Agreements), OLS, as
servicer, becomes the beneficiary of a contractual right to be reimbursed for
such Advance in accordance with the terms of the related Designated Servicing
Agreement (including the Subserviced Servicing Agreements) in accordance with
the terms of the Purchase Agreement (as defined below). In accordance with the
Purchase Agreement, immediately, upon their creation, OLS shall sell the related
Receivables to HLSS for cash purchase prices equal to 100% of their respective
Receivable Balances pursuant to this Agreement as described in Paragraph G
below, and HLSS shall sell and/or contribute the Receivables it acquired from
OLS, to the Depositor as described in Paragraph H below.
D.On any date on or after April 7, 2017, if all required consents and ratings
agency letters required for a formal change of the named servicer under a
Designated Servicing Agreement from OLS to HLSS shall have been obtained, OLS
shall transfer to HLSS all of the servicing rights and obligations under such
Designated Servicing Agreement (the “MSR Transfer Date”) pursuant to the Master
Servicing Rights Purchase Agreement, dated as of October 1, 2012, as
supplemented from time to time by related Sale Supplements, each by and between
OLS and HLSS (as may be amended, supplemented, restated, or otherwise modified
from time to time and including any future sale supplements, the “Purchase
Agreement”). Following the MSR Transfer Date for any Designated Servicing
Agreement, HLSS shall be the “Servicer” under such Designated Servicing
Agreement, and HLSS shall thereafter (i) be the “Servicer” under such Designated
Servicing Agreement, (ii) have the obligation to make the required Advances
under such Designated Servicing Agreement, and (iii) have the right to collect
the related Receivables in reimbursement of such Advances. Upon its disbursement
of an Advance pursuant to a Designated Servicing Agreement, HLSS, as servicer
(on and after the related MSR Transfer Date), becomes the beneficiary of a
contractual right to be reimbursed for such Advance in accordance with the terms
of the related Designated Servicing Agreement. OLS will initially be engaged by
HLSS as subservicer for all of the Designated Servicing Agreements as to which
the related MSR Transfer Date has occurred under a subservicing agreement
pursuant to the Purchase Agreement and any related agreements and documents
thereunder (as may be amended, supplemented, restated or otherwise modified from
time to time, a “Subservicing Agreement”). Other subservicers may be appointed
for some or all of the Designated Servicing Agreements or for other servicing
rights acquired by HLSS from time to time in compliance with Section
5(a)(xxxiii) hereof.
E.NRZ Advance Receivables Trust 2015-ON1 (the “Issuer”), HLSS, as servicer (on
and after the respective MSR Transfer Date) and as Administrator (in such
capacity, the “Administrator”), OLS, as servicer (prior to the respective MSR
Transfer Dates) and as subservicer, Deutsche Bank National Trust Company, as
Indenture Trustee (the “Indenture Trustee”), as Calculation Agent, as Paying
Agent and as Securities Intermediary, and Credit Suisse AG, New York Branch
(“Credit Suisse”), as Administrative Agent, propose to enter into an Indenture
(as it may be amended, supplemented, restated, or otherwise modified from time
to time and including any indenture supplement, the “Indenture”), dated as of
even date herewith.
F.Notes (collectively, the “Notes”) will be issued from time to time pursuant to
the Indenture. The Notes issued by the Issuer pursuant to the Indenture will be
collateralized by the Aggregate Receivables and related property and certain
monies in respect thereof now owned and to be hereafter acquired by the Issuer.
G.OLS desires to sell, assign, transfer and convey to the Depositor all of its
contractual rights to the OLS Receivables (as such term is defined in Section
2(a)(i)) from the date hereof through the Receivables Sale Termination Date
under the Designated Servicing Agreements, pursuant to the terms of this
Agreement.
H.HLSS desires to sell and/or contribute, assign, transfer and convey to the
Depositor all of its contractual rights (A) to reimbursement pursuant to the
terms of a Designated Servicing Agreement for an Advance that it either acquires
from OLS (before the related MSR Transfer Date) or creates as a result of making
Advances (on and after the related MSR Transfer Date) (any right to
reimbursement in respect of any such Advance, an “Advance Receivable”), and (B)
to payment pursuant to the terms of a Designated Servicing Agreement listed on
the Designated Servicing Agreement Schedule for a Deferred Servicing Fee which
has been accrued by OLS (before the related MSR Transfer Date) and sold by OLS
to HLSS pursuant to the Purchase Agreement or accrued by HLSS (on and after the
related MSR Transfer Date) but, in either case, not paid, and including in
either case all rights of OLS or HLSS, as the case may be, to enforce payment of
such obligation under the related Designated Servicing Agreement (any right to
payment in respect of such Deferred Servicing Fee, a “Deferred Servicing Fee
Receivable”), from the date hereof through the Receivables Sale Termination Date
under the Designated Servicing Agreements, pursuant to the terms of this
Agreement. The Depositor will contemporaneously enter into a Receivables Pooling
Agreement, dated as of even date herewith (as may be amended, supplemented,
restated or otherwise modified from time to time, the “Receivables Pooling
Agreement”), with the Issuer pursuant to which the Depositor will sell and/or
contribute, assign, transfer and convey to the Issuer immediately upon the
Depositor’s acquisition thereof, all Receivables acquired by the Depositor from
HLSS pursuant to this Agreement.
I.In consideration of each transfer by HLSS to the Depositor of the Transferred
Assets on and after the Closing Date on the terms and subject to the conditions
set forth in this Agreement, the Depositor has agreed to pay to HLSS a purchase
price equal to the fair market value thereof on the related Sale Date. To the
extent the portion of the purchase price actually paid in cash by the Depositor
for the Transferred Assets is less than 100% of the fair market value thereof,
subject to the terms of Section 2(c) the balance of the purchase price shall be
paid by the Depositor to HLSS on the Closing Date with the receipt of the
membership interest of the Depositor, 100% of which is held by HLSS, and on each
subsequent Sale Date, by keeping the proceeds of a borrowing under a
Subordinated Note issued by the Depositor to HLSS in an amount equal to the
amount by which the Purchase Price of such Receivable exceeds the portion of the
cash purchase price actually paid therefor. In addition, on any subsequent Sale
Date, HLSS may contribute Receivables to the capital of the Depositor.
AGREEMENT
NOW, THEREFORE, in consideration of the above premises and of the mutual
promises hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound, hereby agree as follows:
Section 1.Definitions; Incorporation by Reference.
(a)    This Agreement is entered into in connection with the terms and
conditions of the Indenture. Any capitalized term used but not defined herein
shall have the meaning given to it in the Indenture. Furthermore, for any
capitalized term defined herein but defined in greater detail in the Indenture,
the detailed information from the Indenture shall be incorporated herein by
reference.
Additional Receivables: As defined in Section 2(a)(ii).
Administrative Agent: As defined in the Recitals.
Administrator: As defined in the Recitals.
Advance Receivables: As defined in the Recitals.
Aggregate Receivables: (i) Any OLS Initial Receivables and any OLS Additional
Receivables sold by OLS, as initial receivables seller, to HLSS hereunder prior
to the related MSR Transfer Date, (ii) any Deferred Servicing Fee Receivable
arising under a Designated Servicing Agreement and (iii) any Advance Receivables
(other than any Existing Receivables) arising under each Designated Servicing
Agreement from and after the related MSR Transfer Date.
Agreement: As defined in the Preamble.
Assignment and Recognition Agreement: An Assignment, Assumption and Recognition
Agreement, dated as of the initial Funding Date or any other Funding Date, by
and among one or more Prior Issuers, the applicable Prior Trustee or Prior
Trustees, as applicable, OLS, HLSS, the Issuer and the Indenture Trustee, as
amended, restated, supplemented, or otherwise modified from time to time and any
other assignment, assumption and recognition agreement, approved by the
Administrative Agent, pursuant to which Receivables are conveyed to the Issuer.
Assignment of Advance Receivables: Each agreement documenting an assignment by
OLS to HLSS substantially in the form set forth on Schedule 1-A.
Assignment of Receivables: Each agreement documenting an assignment by HLSS to
the Depositor substantially in the form set forth on Schedule 1-B.
Closing Agreement: Any agreement, dated as of the initial Funding Date or any
other Funding Date, by and among the Issuer, OLS, HLSS and the Administrative
Agent and such other parties as may be necessary to fund the purchase and
transfer of Receivables to the Issuer.
Closing Date: As defined in the Recitals.
Deferred Servicing Fee Receivables: As defined in the Recitals.
Depositor: As defined in the Preamble.
Designated Servicing Agreement and Designated Servicing Agreements: As defined
in the Recitals.
Existing Receivables: As defined in Section 2(a)(i).
HLSS: As defined in the Preamble.
HLSS Purchase Price: As defined in Section 2(b).
HLSS Related Documents: As defined in Section 5(a)(iii).
Homeward: As defined in the Preamble.
Homeward Designated Servicing Agreements: As defined in the Recitals.
Indemnification Amounts: As defined in Section 13(c).
Indemnified Party: As defined in Section 13(c).
Indemnity Payment: As defined in Section 4(d).
Indenture: As defined in the Recitals.
Indenture Trustee: As defined in the Recitals.
Issuer: As defined in the Recitals.
MSR Transfer Date: As defined in the Recitals.
Notes: As defined in the Recitals.
OLS: As defined in the Preamble.
OLS Additional Receivables: As defined in Section 2(a)(i).
OLS Indemnification Amounts: As defined in Section 12(c).
OLS Indemnified Party: As defined in Section 12(c).
OLS Initial Receivables: As defined in Section 2(a)(i).
OLS Receivables: Together, the OLS Initial Receivables and the OLS Additional
Receivables.
OLS Related Documents: As defined in Section 4(a)(iii).
OLS Transferred Assets: As defined in Section 2(a)(i).
Prior Issuer: Any of HLSS Servicer Advance Receivables Trust, HLSS Servicer
Advance Receivables Trust II, HLSS Servicer Advance Receivables Trust MS3 or
such other issuer as approved by the Administrative Agent in its sole
discretion.
Prior Trustee: Any of The Bank of New York Mellon, Deutsche Bank National Trust
Company, or any permitted successor or assign thereto acting as Indenture
Trustee with respect to a servicer advance facility entered into with a Prior
Issuer.
Purchase: Each purchase by the Depositor from HLSS, as receivables seller, of
Transferred Assets.
Purchase Agreement: As defined in the Recitals.
Purchase Price: As defined in Section 2(c).
Receivable: Each Advance Receivable and each Deferred Servicing Fee Receivable.
Receivables Pooling Agreement: As defined in the Recitals.
Receivables Sale Termination Date: The date, after the conclusion of the
Revolving Period, on which all amounts due on all Classes of Notes issued by the
Issuer pursuant to the Indenture, and all other amounts payable to any party
pursuant to the Indenture, shall have been paid in full.
Removed Servicing Agreement: As defined in Section 2(d).
Sale Date: (i) With respect to the OLS Initial Receivables, the initial Funding
Date and (ii) with respect to any Additional Receivable, each date from and
including the initial Funding Date to the Receivables Sale Termination Date on
which such Additional Receivable is sold and/or contributed, assigned,
transferred and conveyed by HLSS to the Depositor pursuant to the terms of this
Agreement.
Series: As defined in the Indenture.
Series Required Noteholders: As defined in the Indenture.
Servicing Agreement and Servicing Agreements: As defined in the Recitals.
Stop Date: As defined in Section 2(d).
Subordinated Note: The promissory note in substantially the form of Exhibit A
hereto as more fully described in Section 2(c), as the same may be amended,
restated, supplemented or otherwise modified from time to time.
Subserviced Servicing Agreement and Subserviced Servicing Agreements: As defined
in the Recitals.
Subservicer: OLS or other subservicers that may be engaged by HLSS as
subservicer for all of the Designated Servicing Agreements or for other
servicing rights acquired by HLSS from time to time.
Transferred Assets: As defined in Section 2(a)(ii).
UCC: The Uniform Commercial Code in effect in all applicable jurisdictions.
(b)    The Designated Servicing Agreement Schedule, as may be amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the Transaction Documents, is incorporated by this reference into this
Agreement.
Section 2.    Transfer of Receivables.
(a)    Transferred Assets.
(i)    In accordance with the Purchase Agreement, commencing on the initial
Funding Date, and until the opening of business on the MSR Transfer Date for
each Designated Servicing Agreement, OLS shall sell, assign, transfer and convey
to HLSS, for a cash purchase price equal to 100% of the Receivable Balance
thereof all of OLS’s right, title and interest, whether now owned or hereafter
acquired in, to and under, (1) each Advance Receivable (other than any Advance
Receivable conveyed to the Issuer pursuant to an Assignment and Recognition
Agreement in existence on the date of such Assignment and Recognition Agreement
(each, an “Existing Receivables”)) in existence on the initial Funding Date that
arose under the Servicing Agreements listed as “Designated Servicing Agreements”
on the Designated Servicing Agreement Schedule as of the initial Funding Date as
the result of OLS making Advances under such Servicing Agreements prior to the
respective MSR Transfer Dates (the “OLS Initial Receivables”), (2) each Advance
Receivable (other than any Existing Receivables) in existence on any Business
Day on and after the initial Funding Date and until the opening of business on
the related MSR Transfer Date and which arises under any Servicing Agreement
that is listed as a “Designated Servicing Agreement” on the Designated Servicing
Agreement Schedule (“OLS Additional Receivables” and together with the OLS
Initial Receivables, the “OLS Receivables”), and (3) in the case of both OLS
Initial Receivables and OLS Additional Receivables, all monies due or to become
due and all amounts received or receivable with respect thereto and all proceeds
(including “proceeds” as defined in the UCC), together with all rights of OLS
and HLSS to enforce such OLS Receivables (collectively, the “OLS Transferred
Assets”).
(ii)    Commencing on the initial Funding Date, and until the close of business
on the Receivables Sale Termination Date, subject to the provisions of this
Agreement, HLSS hereby sells and/or contributes, assigns, transfers and conveys
to the Depositor, and the Depositor purchases and acquires from HLSS without
recourse except as provided herein, all of HLSS’s right, title and interest,
whether now owned or hereafter acquired, in, to and under (1) OLS Initial
Receivables, (2) each Receivable (other than any Existing Receivables) in
existence on any Business Day on and after the initial Funding Date and prior to
the Receivables Sale Termination Date (including the OLS Additional Receivables)
that arises under any Servicing Agreement that is listed as a “Designated
Servicing Agreement” on the Designated Servicing Agreement Schedule (“Additional
Receivables”), and (3) all monies due or to become due and all amounts received
or receivable with respect thereto and all proceeds (including “proceeds” as
defined in the UCC) (including the OLS Transferred Assets), together with all
rights of HLSS to enforce such Additional Receivables (including the OLS
Transferred Assets) (collectively, the “Transferred Assets”). OLS and HLSS
hereby affirm that Deferred Servicing Fee Receivables that are ineligible for
financing under the Indenture will not be sold or transferred under the Purchase
Agreement or hereunder and shall not otherwise constitute “Receivables” for
purposes hereof or any other Transaction Document. Until the Receivables Sale
Termination Date, HLSS shall, automatically and without any further action on
its part, sell and/or contribute, assign, transfer and convey to the Depositor,
on each Business Day, each Additional Receivable not previously transferred to
the Depositor and the Depositor shall purchase each such Additional Receivable
together with all of the other Transferred Assets related to such Receivable.
(b)    HLSS’s Purchase Price to OLS. In consideration of the sale to HLSS of the
OLS Receivables and related OLS Transferred Assets, on the terms and subject to
the conditions set forth in this Agreement, HLSS shall, on each Sale Date or
otherwise promptly following such Sale Date if so agreed by OLS and HLSS, pay
and deliver to OLS, in immediately available funds, a purchase price (the “HLSS
Purchase Price”) equal to 100% of the sum of the Receivable Balances of all
Advance Receivables sold by OLS to HLSS on such Sale Date or otherwise promptly
following such Sale Date if so agreed by OLS. HLSS has paid the purchase price
for the Deferred Servicing Fee Receivables pursuant to the Purchase Agreement.
(c)    Depositor’s Purchase Price. In consideration of the sale, assignment,
transfer and conveyance to the Depositor of the Aggregate Receivables and
related Transferred Assets, on the terms and subject to the conditions set forth
in this Agreement, the Depositor shall, on each Sale Date, or otherwise promptly
following such Sale Date if so agreed by HLSS and the Depositor, pay and deliver
to HLSS, in immediately available funds, a purchase price (the “Purchase Price”)
equal to the fair market value of the Receivables sold by HLSS to the Depositor
on such Sale Date. To the extent that the Purchase Price of the Additional
Receivables is greater than the cash portion of the Purchase Price, then the
Depositor shall (i) first, pay such portion of the Purchase Price in the form of
a borrowing under the Promissory Note in substantially the form attached hereto
as Exhibit A; provided however, that the Depositor may not make any borrowing
under the Subordinated Note unless at the time of (and immediately after) each
borrowing thereunder, both before and after the sale transaction (1) the
Depositor’s total assets exceed its total liabilities, (2) the Depositor’s cash
on hand is sufficient to satisfy all of its current obligations (other than its
obligations under the Subordinated Note and the obligation to pay the Purchase
Price), (3) the Depositor is adequately capitalized at a commercially reasonable
level and (4) the Depositor has determined that its financial capacity to meet
its financial commitment under the Subordinated Note is adequate and (ii)
second, to the extent the Depositor cannot make a borrowing under the
Subordinated Note, accept a contribution to its capital from HLSS in an amount
equal to the remaining unpaid portion of the Purchase Price. HLSS is hereby
authorized by the Depositor to endorse on the schedule attached to the
Subordinated Note an appropriate notation evidencing the date and amount of each
advance thereunder, as well as the date of each payment with respect thereto,
provided that the failure to make such notation shall not affect any obligation
of the Depositor thereunder.  HLSS shall record in its books and records all
increases in and payments in reduction of the outstanding principal amount of
the Subordinated Note.
(d)    Removal of Designated Servicing Agreements or Receivables. On any date on
and/or after the satisfaction of all conditions specified in Section 2.1(c)(ii)
of the Indenture, HLSS may remove a Designated Servicing Agreement from the
Designated Servicing Agreement Schedule (each such Servicing Agreement so
removed, a “Removed Servicing Agreement”). Upon the removal of a Designated
Servicing Agreement from the Designated Servicing Agreement Schedule, (i) except
if HLSS conducts a Permitted Refinancing, all Receivables related to Advances
made by or Deferred Servicing Fees accrued by the Servicer under such Removed
Servicing Agreement previously transferred to the Depositor and Granted to the
Indenture Trustee for inclusion in the Trust Estate, shall remain subject to the
lien of the Indenture except as otherwise provided therein, in which case the
Receivables Seller may not assign to another Person any Receivables arising
under that Removed Servicing Agreement until all Receivables that arose under
that Removed Servicing Agreement that are included in the Trust Estate shall
have been paid in full or sold in a Permitted Refinancing, and (ii) all
Receivables related to such Removed Servicing Agreement arising on or after the
date that the related Servicing Agreement was removed from the Designated
Servicing Agreement Schedule (the “Stop Date”) shall not be sold to the
Depositor and shall not constitute Additional Receivables.
(e)    OLS Marking of Books and Records. OLS shall, at its own expense, on or
prior to the applicable Sale Date, in the case of OLS Additional Receivables,
indicate in its books and records (including its computer records) that the OLS
Additional Receivables arising under each Designated Servicing Agreement and the
related OLS Transferred Assets have been sold, assigned, transferred and
conveyed to HLSS in accordance with this Agreement and the Purchase Agreement.
OLS shall not alter the indication referenced in this paragraph with respect to
any OLS Additional Receivables during the term of this Agreement (except in
accordance with Section 9(a)). If a third party, including a potential purchaser
of OLS Additional Receivables, should inquire as to the status of the OLS
Additional Receivables, OLS shall promptly indicate to such third party that the
OLS Additional Receivables have been sold, assigned, transferred and conveyed
and OLS (except in accordance with Section 9(a)) shall not claim any right,
title or interest (including, but not limited to ownership interest) therein.
(f)    HLSS Marking of Books and Records. HLSS shall, at its own expense, on or
prior to (i) the Closing Date, in the case of the Initial Receivables, and (ii)
the applicable Sale Date, in the case of Additional Receivables, indicate in its
books and records (including its computer records) that the Receivables arising
under each Designated Servicing Agreement and the related Transferred Assets
have been sold and/or contributed, assigned, transferred and conveyed to the
Depositor in accordance with this Agreement. HLSS shall not alter the indication
referenced in this paragraph with respect to any Receivable during the term of
this Agreement (except in accordance with Section 9(b)). If a third party,
including a potential purchaser of a Receivable, should inquire as to the status
of the Receivables, HLSS shall promptly indicate to such third party that the
Receivables have been sold, assigned, transferred and conveyed and HLSS (except
in accordance with Section 9(b)) shall not claim any right, title or interest
(including, but not limited to ownership interest) therein.
Section 3.    OLS’s and HLSS’s Acknowledgment and Consent to Assignment.
(a)    Acknowledgment and Consent to Assignment. Each of OLS and HLSS hereby
acknowledges that the Depositor has sold and/or contributed, assigned,
transferred and conveyed to the Issuer, and that the Issuer has Granted to the
Indenture Trustee, on behalf of the Noteholders, the rights (but not the
obligations) of the Depositor under this Agreement, including, without
limitation, the right to enforce the obligations of each of OLS and HLSS
hereunder. Each of OLS and HLSS hereby consents to such Grant by the Issuer to
the Indenture Trustee pursuant to the Indenture and acknowledges that each of
the Issuer and the Indenture Trustee (on behalf of itself and the other Secured
Parties) shall be a third party beneficiary in respect of the representations,
warranties, covenants, rights, indemnities and other benefits arising hereunder
that are so Granted by the Issuer. Moreover, each of OLS and HLSS hereby
authorizes and appoints as its attorney-in-fact the Depositor, the Issuer and
the Indenture Trustee, as the Issuer’s assignee, on behalf of the Depositor, to
execute and deliver such documents or certificates as may be necessary in order
to enforce its rights under this Agreement and its rights to collect the
Aggregate Receivables.
(b)    Access to OLS Records. In connection with the conveyances hereunder and
under the Purchase Agreement, OLS hereby grants to the Depositor (and its
assigns) an irrevocable license to access all records relating to the OLS
Receivables, without the need for any further documentation in connection with
any conveyance hereunder other than a confidentiality agreement reasonably
agreeable to OLS; provided, however, that the Depositor (and its assigns) may
not exercise any right under such license until an Event of Default has occurred
and is continuing; and provided further that such license is for the limited
purpose of administering and accounting for the Aggregate Receivables. In
connection with such license, and subject to the foregoing provisos, OLS hereby
grants to the Depositor (and its assigns) an irrevocable, non-exclusive license
(subject to the restrictions contained in any license with respect thereto) to
use, without royalty or payment of any kind, all software used by OLS, as
receivables seller or as servicer as the case may be, to account for the OLS
Receivables, to the extent necessary to administer the OLS Receivables and such
software is owned by OLS, as the case may be. With respect to software owned by
others and used by OLS under license agreements, OLS shall cooperate with the
Depositor (and its assigns) to identify such software and the applicable
licensors thereof and provide such other information available to it and
reasonably necessary in order for the Depositor to obtain its own licenses with
respect to such software. The licenses granted by OLS pursuant to this Section 3
with respect to software owned by it shall be irrevocable and shall terminate on
the last MSR Transfer Date.
(c)    Access to HLSS Records. In connection with the conveyances hereunder and
under the Purchase Agreement, HLSS hereby grants to the Depositor (and its
assigns) an irrevocable license to access all records relating to the Aggregate
Receivables, without the need for any further documentation in connection with
any conveyance hereunder; provided, however, that the Depositor (and its
assigns) may not exercise any right under such license until an Event of Default
has occurred and is continuing; and provided further that such license is for
the limited purpose of administering and accounting for the Aggregate
Receivables. In connection with such license, and subject to the foregoing
provisos, HLSS hereby grants to the Depositor (and its assigns) an irrevocable,
non-exclusive license (subject to the restrictions contained in any license with
respect thereto) to use, without royalty or payment of any kind, all software
used by HLSS, as receivables seller or as servicer as the case may be, to
account for the Aggregate Receivables, to the extent necessary to administer the
Aggregate Receivables and such software is owned by HLSS. With respect to
software owned by others and used by HLSS under license agreements, HLSS shall
cooperate with the Depositor (and its assigns) to identify such software and the
applicable licensors thereof and provide such other information available to it
and reasonably necessary in order for the Depositor to obtain its own licenses
with respect to such software. The licenses granted by HLSS pursuant to this
Section 3 with respect to software owned by it shall be irrevocable and shall
terminate on the Receivables Sale Termination Date.
Section 4.    Representations and Warranties of OLS, as Servicer (prior to the
respective MSR Transfer Dates) and as Initial Receivables Seller.
OLS, as initial receivables seller and as servicer (prior to the respective MSR
Transfer Dates), hereby makes the following representations and warranties for
the benefit of HLSS, on which HLSS is relying in purchasing the OLS Receivables
and executing this Agreement. The representations are made as of the date of
this Agreement and as of each Sale Date prior to the related MSR Transfer Date,
except as set forth herein with respect to the representations of OLS in its
capacity as Subservicer. Such representations and warranties shall survive the
sale, assignment, transfer and conveyance of any OLS Receivables and any other
related OLS Transferred Assets to HLSS.
(a)    General Representations and Warranties.
(i)    Not an Investment Company. OLS is not required to be registered as an
“investment company” within the meaning of the Investment Company Act.
(ii)    All Taxes, Fees and Charges Relating to Transaction and Transaction
Documents Paid. Any taxes, fees and other governmental charges due and payable
by OLS in connection with the execution and delivery of this Agreement and the
transactions contemplated hereby have been or will be paid by OLS at or prior to
the date of this Agreement or such other date when such taxes are due (other
than any taxes being disputed in good faith in respect of which OLS has
appropriate reserves) except where failure to do so could not reasonably be
expected to have a material Adverse Effect.
(iii)    Solvency. OLS, both prior to and after giving effect to each sale of
OLS Receivables with respect to the Designated Servicing Agreements on each Sale
Date or on the Closing Date, as applicable prior to the final MSR Transfer Date,
(1) is not, and will not be, “insolvent” (as such term is defined in §
101(32)(A) of the Bankruptcy Code), (2) is, and will be, able to pay its debts
as they become due, and (3) does not have unreasonably small capital for the
business in which it is engaged or for any business or transaction in which it
is about to engage.
(iv)    Ability to Perform Obligations. OLS does not believe, nor does it have
any reasonable cause to believe, that it cannot perform each and every covenant
contained in this Agreement in all material respects.
(v)    Information. The documents, certificates and reports furnished by OLS in
writing pursuant to this Agreement or any other Transaction Document, taken
together as a whole, do not contain and will not contain when furnished any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made, in the light of the circumstances under
which they were made, not misleading.
(vi)    Name. The legal name of OLS is as set forth in this Agreement and OLS
does not have any trade names, fictitious names, assumed names or “doing
business” names, other than such names identified in accordance with this
Agreement.
(vii)    Compliance With Laws. OLS has complied or shall comply in all material
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions or decrees to which it may be subject, except where the failure to
so comply should not be reasonably expected to have a material adverse effect on
the enforceability, value or collectability of the OLS Receivables.
(viii)    Valid Transfer. Upon the execution and delivery of this Agreement, the
related Assignment of Advance Receivables by each of the parties hereto and
thereto and delivery of and the Designated Servicing Agreement Schedule, this
Agreement and such Assignment of Advance Receivables shall evidence a valid
sale, transfer, assignment and conveyance of the OLS Initial Receivables as of
the initial Funding Date and the OLS Additional Receivables as of the applicable
Sale Date to HLSS prior to the final MSR Transfer Date, which is enforceable
against creditors of and purchasers from OLS except as such enforceability may
be limited by bankruptcy, insolvency or similar laws and by equitable
principles. OLS has sold all of its right, title and interest in the rights to
the Rights to MSRs (as defined in the Purchase Agreement) for each Designated
Servicing Agreement to HLSS and the Excess Servicing Fee Purchaser pursuant to
the Purchase Agreement.
(ix)    Binding Obligation. This Agreement and each of the other Transaction
Documents to which OLS is a party has been, or when delivered will have been,
duly executed and delivered and each constitutes the legal, valid and binding
obligation of OLS, enforceable against OLS, in accordance with its terms, except
as such enforceability may be limited by bankruptcy, insolvency or similar laws
and by equitable principles.
(x)    Perfection.
(A)    This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the OLS Receivables and the related OLS
Transferred Assets with respect thereto in favor of HLSS, which security
interest is prior to all other Adverse Claims, and is enforceable as such
against creditors of and purchasers from OLS; and
(B)    OLS has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the OLS Receivables and the related OLS Transferred
Assets, other than under this Agreement and the Purchase Agreement, except
pursuant to any agreement that has been terminated on or prior to the date
hereof. OLS has not authorized the filing of and is not aware of any financing
statement filed against it covering the OLS Receivables and the related OLS
Transferred Assets other than those filed in connection with this Agreement, the
Purchase Agreement and the other Transaction Documents and those that have been
terminated on or prior to the date hereof or for which the lien with respect to
the Receivables has been released. OLS is not aware of any judgment or tax lien
filings against the OLS Transferred Assets.
(xi)    Eligible Subservicer. With respect to any Designated Servicing
Agreement, on and after each MSR Transfer Date, OLS is an Eligible Subservicer.
(xii)    True Sale. OLS accounts for the transactions contemplated by this
Agreement in accordance with GAAP and intends and acknowledges that the
conveyance of the OLS Receivables and OLS Transferred Assets is a sale to HLSS.
(b)    Representations and Warranties of OLS Concerning the OLS Receivables. The
following representations and warranties are made in respect of each OLS
Receivable as of the Sale Date therefor:
(i)    OLS’s Reporting Obligations. With respect to each OLS Receivable, OLS is
not aware of any circumstances which could reasonably be expected to make it
unable to perform its reporting obligations as set forth in the Indenture in any
material respect.
(ii)    No Fraudulent Conveyance. OLS has sold or is selling, as applicable, the
OLS Receivables to HLSS in furtherance of its ordinary business purposes, with
no intent to hinder, delay or defraud any of its creditors.
(iii)    Fair Consideration. The aggregate consideration received by OLS
pursuant to this Agreement and the Purchase Agreement is fair consideration
having reasonably equivalent value to the value of the Aggregate Receivables and
the performance of the obligations of OLS, as receivables seller, hereunder.
(iv)    Bulk Transfer. No sale, contribution, transfer, assignment or conveyance
of Receivables by OLS to HLSS contemplated by this Agreement or the Purchase
Agreement will be subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.
(v)    Reimbursement or Payment of Receivables. OLS has no reason to believe
that at the time of the transfer of any Receivables to HLSS pursuant hereto
prior to the final MSR Transfer Date, such Receivables will not be reimbursed or
paid in full.
(vi)    Facility Eligible Receivables. Each OLS Receivable is payable in United
States dollars, is a Facility Eligible Receivable and is transferred pursuant to
a Designated Servicing Agreement (including the Subserviced Servicing
Agreements) that is a Facility Eligible Servicing Agreement (except those
transferred pursuant to any Ineligible Designated Servicing Agreement), and, if
it is an Advance Receivable, the Advance related to such OLS Receivable has been
fully funded by OLS (or any predecessor servicer) using its own funds and/or
Amounts Held for Future Distribution (to the extent permitted under the related
Designated Servicing Agreement) and/or amounts received by OLS from (or on
behalf of) HLSS under this Agreement; provided that notwithstanding the
foregoing, OLS makes no representation or warranty (i) as to the status of title
or any interest of the Depositor, the Issuer or the Indenture Trustee to or in
any OLS Receivables, (ii) with respect to any transfer of Receivables by HLSS,
the Depositor or the Issuer, (iii) as to any actions or inactions of HLSS, the
Depositor or the Issuer concerning the Receivables or as to the accuracy of any
representation or warranty of such parties concerning the Receivables, (iv) as
to clause (vii) of the definition of “Facility Eligible Receivable,” (except to
the extent covered in other representations by OLS in this Agreement), or (v)
with respect to Receivables arising under any Ineligible Designated Servicing
Agreement. Each Receivable arises from an Advance or Deferred Servicing Fee for
which OLS is entitled to reimbursement or payment, as applicable, pursuant to a
Designated Servicing Agreement (including the Subserviced Servicing Agreements).
(vii)    Good Title. Except to the extent such Receivables have been sold to
HLSS pursuant to the Purchase Agreement, immediately prior to each purchase of
OLS Receivables hereunder, OLS is the legal and beneficial owner of each such
Receivable and the related OLS Transferred Assets with respect thereto, free and
clear of any Adverse Claims other than Permitted Liens; and immediately upon the
transfer and assignment thereof, HLSS will have good and marketable title to,
with the right to sell and encumber, each OLS Receivable, whether now existing
or hereafter arising, together with the related OLS Transferred Assets with
respect thereto, free and clear of any Adverse Claims other than Permitted
Liens.
(viii)    Assignment Permitted under Servicing Agreements. Each OLS Receivable
arising under a Designated Servicing Agreement (including the Subserviced
Servicing Agreements) is fully transferable and such transfer will not violate
the terms of, or require the consent of any Person under the related Designated
Servicing Agreement or any other document or agreement to which OLS or Homeward
is a party or to which its assets or properties are subject (other than any
consents that have been obtained).
(ix)    Schedule of Receivables. The information set forth in the Schedule of
Receivables hereto shall be true and correct in all material respects as of the
date of this Agreement and each Funding Date.
(x)    No Fraud. As of any Sale Date through the final MSR Transfer Date, with
respect to the OLS Receivables transferred on such date, no Receivable has been
identified by OLS or reported to OLS by the related MBS Trustee as having
resulted from fraud perpetrated by any Person.
(xi)    No Impairment of OLS’s Rights. As of the Closing Date, or as of any Sale
Date with respect to any OLS Receivables sold by OLS through the final MSR
Transfer Date on such date, neither OLS nor any other Person under the control
or common control of OLS has taken any action that, or failed to take any action
the omission of which, would materially and adversely affect its rights or the
rights of its assignees, with respect to any OLS Receivables.
(xii)    No Defenses. As of the related Sale Date through the final MSR Transfer
Date, each OLS Receivable represents valid entitlement to be paid, has not been
reimbursed or paid in whole or in part or been compromised, adjusted, extended,
satisfied, subordinated, rescinded, waived, amended or modified, and is not
subject to compromise, adjustment, extension, satisfaction, subordination,
rescission, set-off, counterclaim, defense, waiver, amendment or modification by
any Person.
(xiii)    No Action to Impair Collectability. OLS has not taken (or omitted to
take) and will not take (or omit to take), and has no notice that any other
Person under the control or common control of OLS has taken (or omitted to take)
or will take (or omit to take) any action with the intent to impair the
collectability of any OLS Receivable.
(xiv)    No Pending Proceedings. There are no proceedings pending, or, to the
best of OLS’s knowledge, threatened, wherein any governmental agency has
(A) alleged that any OLS Receivable is illegal or unenforceable, (B) asserted
the invalidity of any OLS Receivable or (C) sought any determination or ruling
that would reasonably be expected to materially and adversely affect the
enforceability, value or collectability of any OLS Receivable.
(xv)    UCC Classification. No OLS Receivable is secured by “real property” or
“fixtures” or evidenced by an “instrument” under and as defined in the UCC. The
OLS Receivables constitute “general intangibles,” “accounts,” or “payment
intangibles” within the meaning of the applicable UCC.
(xvi)    Enforceability. Each OLS Receivable is enforceable in accordance with
its terms set forth in the related Designated Servicing Agreement subject to
applicable bankruptcy, insolvency or similar laws and to equitable principles.
Each Advance is valid and enforceable and, at the time it is sold to HLSS, will
not be subject to any set-off, counterclaim or other defense to payment by the
Obligor, the related securitization trust, the related MBS Trustee, or any other
party.
(xvii)    No Consent Required. Each OLS Receivable is assignable by OLS, and by
HLSS and its successors and assigns, without the consent of any other Person
(except any such consent that shall have been obtained), and upon acquiring the
OLS Receivables, HLSS will have the right to pledge the OLS Receivables without
the consent of any other Person (except any such consent that shall have been
obtained) and without any other restrictions on such pledge except where failure
to obtain such consents will not have an adverse effect on the enforceability,
value or collectability of the OLS Receivables.
(xviii)    No Government Receivables. No OLS Receivable is due from the United
States of America or any state or from any agency, department or instrumentality
of the United States of America or any state thereof.
(c)    Survival. It is understood and agreed that the representations and
warranties set forth in Section 4(a) and Section 4(b) shall continue throughout
the term of this Agreement but that the representations and warranties in
Section 4(b) are made only on the Sale Date for each Receivable.
It is understood and agreed that the representations and warranties made by OLS,
as initial receivables seller and as servicer (prior to the respective MSR
Transfer Dates), pursuant to this Agreement, on which HLSS, the Depositor and
the Issuer are relying in accepting the OLS Receivables, on which HLSS and the
Depositor are relying in executing this Agreement, on which the Issuer is
relying in executing the Receivables Pooling Agreement and on which the
Noteholders are relying in purchasing the Notes, and the rights and remedies of
HLSS and its assignees under this Agreement against OLS pursuant to this
Agreement, inure to the benefit of HLSS, the Depositor, the Issuer, the
Indenture Trustee for the benefit of the Noteholders, as the assignees of HLSS’s
rights hereunder. Such representations and warranties and the rights and
remedies for the breach thereof shall survive the sale, assignment, transfer and
conveyance of any OLS Receivables from OLS to HLSS and its assignees, and the
conveyance thereof by HLSS to the Depositor and its assignees, and the pledge
thereof by the Issuer to the Indenture Trustee for the benefit of the
Noteholders and shall be fully exercisable by the Indenture Trustee for the
benefit of the Noteholders.
(d)    Remedies Upon Breach.
(i)    OLS shall inform HLSS, the Indenture Trustee and the Administrative Agent
promptly, in writing, upon the discovery of any breach of its representations,
warranties or covenants hereunder.
(ii)    In the case of any breach of any representation or warranty set forth in
Section 4(b), unless such breach of a representation and warranty shall have
been cured or waived within thirty (30) days after the earlier to occur of the
discovery of such breach by OLS or receipt of written notice of such breach by
OLS, such that such representation and warranty shall be true and correct in all
material respects as if made on such day, and OLS shall have delivered to HLSS
an officer’s certificate describing the nature of such breach and the manner in
which the relevant representation and warranty became true and correct or the
breach was otherwise cured, OLS shall either repurchase the affected Receivables
or indemnify its assignees (including HLSS, the Depositor, the Issuer, the
Indenture Trustee and each of their respective assignees), against and hold its
assignees (including HLSS, the Depositor, the Issuer, the Indenture Trustee and
each of their respective assignees) harmless from any cost, liability and
expense, including, without limitation, reasonable attorneys’ fees and expenses,
whether incurred in enforcement proceedings between the parties or otherwise,
incurred as a result of, or arising from, such breach (each such repurchase or
indemnification amount to be paid hereunder, an “Indemnity Payment”), the amount
of which shall equal the Receivables Balance of any affected Receivable;
provided, that, unless such breach of representation and warranty is in respect
of Section 4(b)(vi) above because of the failure of any related Receivable to
satisfy the requirements of clause (iii) of the definition of “Facility Eligible
Receivable” (in which case, this proviso shall not apply), any unpaid amount
shall be payable at such time only if the Collateral Test is not satisfied, to
the extent necessary to satisfy the Collateral Test. This Section 4(d)(ii) sets
forth the exclusive remedy for a breach of representation, warranty or covenant
by OLS, pertaining to a OLS Receivable sold by OLS; provided that HLSS (but not
the Indenture Trustee or Noteholders) may have alternative remedies under the
Purchase Agreement. HLSS may waive the payment by OLS of any requirement to make
any Indemnity Payment if HLSS makes such Indemnity Payment for such Receivable
pursuant to Section 5 below or if HLSS is not required to make such Indemnity
Payment for such Receivable pursuant to Section 5 below. Notwithstanding the
foregoing, the breach of any representation, warranty or covenant shall not be
waived by the Issuer under any circumstances without the consent of the Majority
Noteholders of all Outstanding Notes that are not Variable Funding Notes and the
Series Required Noteholders for each Series of Variable Funding Notes that are
Outstanding. HLSS shall not be limited from pursuing any right or remedy under
the Purchase Agreement in respect of any Receivable the event that the Indenture
Trustee or any Secured Party, as assignee of HLSS, the Depositor and the Issuer,
exercises any rights or remedies under this Section 4(d).
Section 5.    Representations, Warranties and Certain Covenants of HLSS, as
Servicer (on and after the respective MSR Transfer Dates) and as Receivables
Seller.
HLSS, as receivables seller and as servicer (on and after the respective MSR
Transfer Dates), hereby makes the following representations, warranties and
covenants for the benefit of the Depositor, the Issuer, and the Indenture
Trustee for the benefit of the Noteholders, on which the Depositor is relying in
purchasing the Aggregate Receivables and executing this Agreement, on which the
Issuer is relying in purchasing the Aggregate Receivables and executing the
Receivables Pooling Agreement, and on which the Noteholders are relying in
purchasing the Notes. The representations are made as of the date of this
Agreement, and as of each Sale Date. Such representations and warranties shall
survive the sale and/or contribution, assignment, transfer and conveyance of any
Receivables and any other related Transferred Assets to the Depositor and the
Issuer.
(a)    General Representations, Warranties and Covenants.
(xix)    Organization and Good Standing. HLSS is a limited liability company
duly organized and validly existing under the laws of the State of Delaware,
with power and authority to own its properties and to conduct its business as
such properties are currently owned and such business is presently conducted,
and had at all relevant times, and now has and so long as any Notes are
outstanding, will continue to have, power, authority and legal right to acquire,
own, hold, transfer, assign and convey the Receivables.
(xx)    Due Qualification. HLSS is and will continue to be duly qualified to do
business as a limited liability company in good standing, and has obtained and
will keep in full force and effect all necessary licenses, permits and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications, licenses, permits
or approvals and as to which the failure to obtain or to keep in full force and
effect such licenses, permits or approvals would have a material and adverse
impact upon the value or collectability of the Receivables and such failure
cannot be subsequently cured for the purposes of enforcing contracts.
(xxi)    Power and Authority. HLSS has and will continue to have all requisite
limited liability company power and authority to own the Receivables, and HLSS
has and will continue to have all requisite limited liability company power and
authority to execute and deliver this Agreement, the initial Designated
Servicing Agreement Schedule and each subsequent Designated Servicing Agreement
Schedule, each other Transaction Document to which it is a party and any and all
other instruments and documents necessary to consummate the transactions
contemplated hereby or thereby (collectively, the “HLSS Related Documents”), and
to perform each of its obligations under this Agreement and under the HLSS
Related Documents, and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement by HLSS, and the execution
and delivery of each of the HLSS Related Documents by HLSS, the performance by
HLSS of its obligations hereunder and thereunder, and the consummation of the
transactions contemplated hereby and thereby have each been duly authorized by
HLSS and no further limited liability company action or other actions are
required to be taken by HLSS in connection therewith.
(xxii)    No Violation. Neither the execution, delivery and performance of this
Agreement, the other Transaction Documents or the Related Documents by HLSS, nor
the consummation by HLSS of the transactions contemplated hereby or thereby nor
the fulfillment of or compliance with the terms and conditions of this
Agreement, the Related Documents or the other Transaction Documents to which
HLSS is a party (A) will violate the organizational documents of HLSS, (B) will
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default), or result in a breach or acceleration of, any
material indenture, agreement or other material instrument to which HLSS or any
of its Affiliates is a party or by which it or any of them is bound, or which
may be applicable to HLSS, (C) constitutes a default (whether with notice or
lapse of time or both), or results in the creation or imposition of any Adverse
Claim upon any of the property or assets of HLSS under the terms of any of the
foregoing, or (D) violates any statute, ordinance or law or any rule,
regulation, order, writ, injunction or decree of any court or of any public,
governmental or regulatory body, agency or authority applicable to HLSS or its
properties.
(xxiii)    No Proceedings. There is no action, suit or proceeding before or by
any court or governmental agency or body, domestic or foreign, now pending, or
to HLSS’s knowledge, threatened, against HLSS (A) in which a third party not
affiliated with the Indenture Trustee or a Noteholder asserts the invalidity of
any of the Transaction Documents, (B) seeking to prevent the issuance of the
Notes or the consummation of any of the transactions contemplated by any of the
Transaction Documents, (C) seeking any determination or ruling that should
reasonably be expected to affect materially and adversely the performance by
HLSS or its Affiliates of their obligations under, or the validity or
enforceability of, any of the Transaction Documents or (D) relating to HLSS or
its Affiliates and which should reasonably be expected to affect adversely the
federal income tax attributes of the Notes. There is no action, suit or
proceeding before or by any court or governmental agency or body, domestic or
foreign, now pending, or to HLSS’s knowledge, threatened, against OLS relating
to OLS or its Affiliates and which should reasonably be expected to affect
adversely the federal income tax attributes of the Notes.
(xxiv)    Ownership of Depositor. HLSS owns 100% of the membership interest in
the Depositor. No Person other than HLSS has any rights to acquire membership
interests in the Depositor. HLSS shall not assign, sell, convey or otherwise
transfer its ownership of the membership interest in the Depositor, without the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, it being understood that the Administrative Agent shall
consider, among other things, whether there continues to be adequate
consideration for the Receivables transfers from HLSS to the Depositor,
following any such transfer.
(xxv)    Ownership of Issuer. 100% of the Owner Trust Certificate of the Issuer
is owned by the Depositor. No Person other than the Depositor has any rights to
acquire all or any portion of the Owner Trust Certificate in the Issuer.
(xxvi)    No Violation of Exchange Act or Regulations T, U or X. None of the
transactions contemplated in the Transaction Documents (including the use of the
proceeds from the sale of the Notes) will result in a violation of Section 7 of
the Exchange Act, or any regulations issued pursuant thereto, including
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II.
(xxvii)    All Consents Obtained. All approvals, authorizations, consents,
orders or other actions of any persons or of any governmental body or official
required in connection with the execution and delivery by HLSS or the Depositor
of this Agreement and the Transaction Documents to which HLSS, the Depositor or
the Issuer is a party, the performance by HLSS of the transactions contemplated
by this Agreement and the other Transaction Documents to which it is a party and
the fulfillment by HLSS of the terms hereof and thereof, including without
limitation, the transfer of Receivables from HLSS to the Depositor and from the
Depositor to the Issuer and the pledge thereof by the Issuer to the Indenture
Trustee, have been obtained.
(xxviii)    Perfection.
(A)    This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Aggregate Receivables and the related
Transferred Assets with respect thereto in favor of the Depositor, which
security interest is prior to all other Adverse Claims, and is enforceable as
such against creditors of and purchasers from HLSS;
(B)    HLSS has caused the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under the UCC in order to
perfect the security interest in the: (1) OLS Receivables and the related OLS
Transferred Assets granted by OLS to HLSS under the Purchase Agreement and (2)
the Aggregate Receivables and the related Transferred Assets granted by HLSS to
the Depositor hereunder; and
(C)    HLSS has not pledged, assigned, sold, granted a security interest in, or
otherwise conveyed any of the Aggregate Receivables and the related Transferred
Assets, other than under this Agreement, except pursuant to any agreement that
has been terminated on or prior to the date hereof. HLSS has not authorized the
filing of and is not aware of any financing statement filed against it, the
Depositor or the Issuer covering the Aggregate Receivables and the related
Transferred Assets other than those filed in connection with this Agreement and
the other Transaction Documents and those that have been terminated on or prior
to the date hereof or for which the lien with respect to the Receivables has
been released. HLSS is not aware of any judgment or tax lien filings against it.
(xxix)    Not an Investment Company. None of HLSS, the Depositor, the Issuer nor
the Trust Estate is required to be registered as an “investment company” or a
company “controlled” by a company required to be registered as an “investment
company” within the meaning of the Investment Company Act, and none of the
execution, delivery or performance of obligations under this Agreement or any of
the Transaction Documents, or the consummation of any of the transactions
contemplated thereby (including, without limitation, the sale of the Transferred
Assets hereunder) will violate any provision of the Investment Company Act, or
any rule, regulation or order issued by the Securities and Exchange Commission
thereunder.
(xxx)    All Taxes, Fees and Charges Relating to Transaction and Transaction
Documents Paid. Any taxes, fees and other governmental charges due and payable
by HLSS, the Depositor or the Issuer in connection with the execution and
delivery of this Agreement and the transactions contemplated hereby have been or
will be paid by HLSS or the Depositor at or prior to the date of this Agreement
or such other date which taxes are due (other than any taxes being disputed in
good faith in respect of which HLSS has appropriate reserves).
(xxxi)    Solvency. HLSS, both prior to and after giving effect to each sale or
contribution of Receivables with respect to the Designated Servicing Agreements
on each Sale Date, (1) is not, and will not be, “insolvent” (as such term is
defined in § 101(32)(A) of the Bankruptcy Code), (2) is, and will be, able to
pay its debts as they become due, and (3) does not have unreasonably small
capital for the business in which it is engaged or for any business or
transaction in which it is about to engage.
(xxxii)    Information to Note Rating Agencies. All information provided by HLSS
to any Note Rating Agency in connection with the Notes, taken together, is true
and correct in all material respects.
(xxxiii)    Ability to Perform Obligations. HLSS does not believe, nor does it
have any reasonable cause to believe, that it cannot perform each and every
covenant contained in this Agreement in all material respects.
(xxxiv)    Information. The documents, certificates or reports furnished by HLSS
in writing pursuant to this Agreement, any other Transaction Document or in
connection with the transactions contemplated hereby or thereby, taken together
as a whole, do not contain and will not contain when furnished any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made, in the light of the circumstances under which they
were made, not misleading.
(xxxv)    Name. The legal name of HLSS is as set forth in this Agreement and
HLSS does not have any trade names, fictitious names, assumed names or “doing
business” names, other than such names identified in accordance with this
Agreement.
(xxxvi)    Default. None of HLSS, the Depositor or the Issuer is in default (or,
with respect to HLSS, subject to termination as servicer (on and after the
respective MSR Transfer Dates)) under any material agreement, contract,
instrument or indenture to which such Person is a party or by which it or its
properties is or are bound (including without limitation, each Designated
Servicing Agreement), or with respect to any order of any court, administrative
agency, arbitrator or governmental body which should reasonably be expected to
have a material adverse effect on the transactions contemplated hereunder, and
no event has occurred which with notice or lapse of time or both would
constitute such a default with respect to any such agreement, contract,
instrument or indenture, or with respect to any such order of any court,
administrative agency, arbitrator or governmental body.
(xxxvii)    No Change in Condition of HLSS. Since each related MSR Transfer Date
for each Designated Servicing Agreement, there has been no change in the
business, operations, financial condition, properties or assets of HLSS, as
Servicer, which would have a material adverse effect on its ability to perform
its obligations under this Agreement or any other Transaction Document or
materially adversely affect the transactions contemplated under this Agreement
or any other Transaction Document.
(xxxviii)     Good Standing. After an MSR Transfer Date, HLSS is in good
standing to sell and service mortgage loans and no event has occurred which
would make HLSS unable to comply with eligibility requirements that could
reasonably be expected to result in a material Adverse Effect.
(xxxix)    Compliance With Laws. HLSS has complied or shall comply in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions or decrees to which it may be subject, except where the failure to
so comply should not be reasonably expected to have a material Adverse Effect or
a material adverse effect on the financial condition or operations of HLSS, or
the ability of HLSS, the Depositor or the Issuer to perform their respective
obligations hereunder or under any of the other Transaction Documents.
(xl)    Accounting. HLSS accounts for the transactions contemplated by this
Agreement as a sale from HLSS to the Depositor, except to the extent that such
sales are not recognized under GAAP due to consolidated financial reporting.
(xli)    Appointment of Subservicers. HLSS shall not appoint any Subservicer
other than OLS unless and until each rating agency that rated the related
mortgage-backed securities as stated in the documentation for the related
securitization trust (if applicable to the related Mortgage Pool), shall have
delivered written confirmation that the appointment of such Subservicer will not
result in a reduction of the then-current ratings of such securities, if rating
agency confirmation is required for the appointment of a subservicer by HLSS
under the related Designated Servicing Agreement.
(xlii)    Valid Transfer. Upon the execution and delivery of this Agreement,
each Assignment of Receivables and the Designated Servicing Agreement Schedule
by each of the parties hereto, this Agreement shall evidence a valid sale,
transfer, assignment and conveyance of the Initial Receivables as of the initial
Funding Date and the Additional Receivables as of the applicable Sale Date to
the Depositor, which is enforceable against creditors of and purchasers from
HLSS except as such enforceability may be limited by bankruptcy, insolvency or
similar laws and by equitable principles.
(xliii)    Binding Obligation. This Agreement and each of the other Transaction
Documents to which HLSS is a party has been, or when delivered will have been,
duly executed and delivered and constitutes the legal, valid and binding
obligation of HLSS, enforceable against HLSS, in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency or
similar laws and by equitable principles.
(b)    Representations, Warranties and Covenants of HLSS Concerning the
Receivables. The following representations and warranties are made in respect of
each Receivable as of the Sale Date therefor:
(i)    Good Title. Immediately prior to each Purchase of Receivables hereunder,
HLSS is the legal and beneficial owner of each such Receivable and the related
Transferred Assets with respect thereto, free and clear of any Adverse Claims
other than Permitted Liens; and immediately upon the transfer and assignment
thereof, the Depositor and its assignees will have good and marketable title to,
with the right to sell and encumber, each Receivable, whether now existing or
hereafter arising, together with the related Transferred Assets with respect
thereto, free and clear of any Adverse Claims other than Permitted Liens.
(ii)    No Fraudulent Conveyance. HLSS is selling or contributing the Aggregate
Receivables to the Depositor in furtherance of its ordinary business purposes,
with no intent to hinder, delay or defraud any of its creditors.
(iii)    Fair Consideration. The aggregate consideration received by HLSS, as
receivables seller, pursuant to this Agreement is fair consideration having
reasonably equivalent value to the value of the Aggregate Receivables and the
performance of the obligations of HLSS, as receivables seller, hereunder.
(iv)    Bulk Transfer. No sale, contribution, transfer, assignment or conveyance
of Receivables by HLSS, as receivables seller, to the Depositor contemplated by
this Agreement or by the Depositor to the Issuer pursuant to the Receivables
Pooling Agreement will be subject to the bulk transfer or any similar statutory
provisions in effect in any applicable jurisdiction.
(v)    Facility Eligible Receivables. Each Receivable is payable in United
States dollars, is a Facility Eligible Receivable and is transferred pursuant to
a Designated Servicing Agreement that is a Facility Eligible Servicing Agreement
(except those transferred pursuant to any Ineligible Designated Servicing
Agreement); provided that notwithstanding the foregoing, HLSS makes no
representation or warranty with respect to Receivables arising under any
Ineligible Designated Servicing Agreement. Each Receivable arises from an
Advance or Deferred Servicing Fee for which HLSS is entitled to reimbursement or
payment, as applicable, pursuant to a Designated Servicing Agreement.
(vi)    Assignment Permitted under Servicing Agreements. Each Receivable arising
under a Designated Servicing Agreement is fully transferable and such transfer
will not violate the terms of, or require the consent of any Person under the
related Designated Servicing Agreement or any other document or agreement to
which HLSS is a party or to which its assets or properties are subject (other
than any consents that have been obtained).
(vii)    Reimbursement or Payment of Receivables. HLSS has no reason to believe
that at the time of the transfer of any Receivables to the Depositor pursuant
hereto, such Receivables will not be reimbursed or paid in full.
(viii)    No Fraud. As of any Sale Date, with respect to the Receivables
transferred on such date, no Receivable has been identified by HLSS or reported
to OLS by the related MBS Trustee as having resulted from fraud perpetrated by
any Person.
(ix)    No Impairment of HLSS’s Rights. As of the Closing Date, or as of any
Sale Date with respect to any Receivables sold on such date, neither HLSS nor
any other Person has taken any action that, or failed to take any action the
omission of which, would materially impair its rights or the rights of its
assignees, with respect to any Receivables.
(x)    No Defenses. As of the related Sale Date, each Receivable represents
valid entitlement to be paid, has not been reimbursed or paid in whole or in
part or been compromised, adjusted, extended, satisfied, subordinated,
rescinded, waived, amended or modified, and is not subject to compromise,
adjustment, extension, satisfaction, subordination, rescission, set-off,
counterclaim, defense, waiver, amendment or modification by any Person.
(xi)    No Action to Impair Collectability. HLSS has not taken (or omitted to
take) and will not take (or omit to take), and has no notice that any other
Person has taken (or omitted to take) or will take (or omit to take) any action
that could impair the collectability of any Receivable.
(xii)    No Pending Proceedings. There are no proceedings pending, or, to the
best of HLSS’s knowledge, threatened, wherein any governmental agency has
(A) alleged that any Receivable is illegal or unenforceable, (B) asserted the
invalidity of any Receivable or (C) sought any determination or ruling that
might adversely affect the payment or enforceability of any Receivable.
(xiii)    HLSS’s Reporting Obligations. With respect to each Receivable, HLSS is
not aware of any circumstances which could reasonably be expected to make it
unable to perform its reporting obligations as set forth in the Indenture in any
material respect.
(xiv)    UCC Classification. No Receivable is secured by “real property” or
“fixtures” or evidenced by an “instrument” under and as defined in the UCC. The
Aggregate Receivables constitute “general intangibles,” “accounts,” or “payment
intangibles” within the meaning of the applicable UCC.
(xv)    Enforceability; Compliance with Laws. Each Receivable is enforceable in
accordance with its terms set forth in the related Designated Servicing
Agreement. Each Advance complied with all applicable laws, including those
relating to consumer protection, is valid and enforceable and, at the time it is
sold to the Depositor, will not be subject to any set-off, counterclaim or other
defense to payment by the Obligor, the related securitization trust, the related
MBS Trustee, or any other party.
(xvi)    No Consent Required. Each Receivable is assignable by HLSS, and by the
Depositor and its successors and assigns, without the consent of any other
Person (except any such consent that shall have been obtained), and upon
acquiring the Receivables the Issuer will have the right to pledge the
Receivables without the consent of any other Person (except any such consent
that shall have been obtained) and without any other restrictions on such
pledge.
(xvii)    No Government Receivables. No Receivable is due from the United States
of America or any state or from any agency, department or instrumentality of the
United States of America or any state thereof.
(xviii)    Schedule of Receivables. The information set forth in the Schedule of
Receivables hereto shall be true and correct in all material respects as of the
date of this Agreement and each Funding Date.
(c)    Survival. It is understood and agreed that the representations and
warranties set forth in Section 5(a) and Section 5(b) shall continue throughout
the term of this Agreement but that the representations and warranties in
Section 5(b) are made only on the Sale Date for each Receivable.
It is understood and agreed that the representations and warranties made by
HLSS, as receivables seller and as servicer (on and after the respective MSR
Transfer Dates), pursuant to this Agreement, on which the Depositor and the
Issuer are relying in accepting the Receivables, on which the Depositor is
relying in executing this Agreement, on which the Issuer is relying in executing
the Receivables Pooling Agreement and on which the Noteholders are relying in
purchasing the Notes, and the rights and remedies of the Depositor and its
assignees under this Agreement against HLSS pursuant to this Agreement, inure to
the benefit of the Depositor, the Issuer, the Indenture Trustee for the benefit
of the Noteholders, as the assignees of HLSS’s rights hereunder. Such
representations and warranties and the rights and remedies for the breach
thereof shall survive the sale and/or contribution, assignment, transfer and
conveyance of any Receivables from HLSS to the Depositor and its assignees, and
the pledge thereof by the Issuer to the Indenture Trustee for the benefit of the
Noteholders and shall be fully exercisable by the Indenture Trustee for the
benefit of the Noteholders.
(d)    Remedies Upon Breach.
(i)    HLSS shall inform the Indenture Trustee and the Administrative Agent
promptly, in writing, upon the discovery of any breach of its representations,
warranties or covenants hereunder.
(ii)    In the case of any breach of any representation or warranty set forth in
Section 4(b), unless such breach of representation and warranty shall have been
cured or waived within thirty (30) days after the earlier to occur of the
discovery of such breach by HLSS or receipt of written notice of such breach by
HLSS, such that such representation and warranty shall be true and correct in
all material respects as if made on such day, and HLSS shall have delivered to
the Indenture Trustee an officer’s certificate describing the nature of such
breach and the manner in which the relevant representation and warranty became
true and correct or the breach was otherwise cured, HLSS shall either repurchase
the affected Receivables or indemnify its assignees (including the Depositor,
the Issuer, the Indenture Trustee and each of their respective assignees),
against and hold its assignees (including the Depositor, the Issuer, the
Indenture Trustee and each of their respective assignees) harmless from any
cost, liability and expense, including, without limitation, reasonable
attorneys’ fees and expenses, whether incurred in enforcement proceedings
between the parties or otherwise, incurred as a result of, or arising from, such
breach, the amount of which shall equal the related Indemnity Payment, the
amount of which shall equal the Receivables Balance of any affected Receivable;
provided, that any unpaid amount shall be payable at such time only if either
(i) the Collateral Test is not satisfied, to the extent necessary to satisfy the
Collateral Test or (ii) the Full Amortization Period is in effect. For the
avoidance of doubt, in the event the Full Amortization Period is not in effect
and the Collateral Test is satisfied on the date the obligation to make such
Indemnity Payment first arises, the requirement to make such outstanding
Indemnity Payment shall be applied on any subsequent date to the extent the
Collateral Test is not satisfied or the Full Amortization Period is in effect on
such subsequent date. This Section 5(d) sets forth the exclusive remedy for a
breach of representation, warranty or covenant by HLSS pertaining to a
Receivable. Notwithstanding the foregoing, the breach of any representation,
warranty or covenant shall not be waived by the Issuer under any circumstances
without the consent of the Majority Noteholders of all Outstanding Notes that
are not Variable Funding Notes and the Series Required Noteholders for each
Series of Variable Funding Notes that are Outstanding.
Section 6.    Termination.
This Agreement (a) may not be terminated prior to the termination of the
Indenture and (b) may be terminated at any time thereafter by any party hereto
upon written notice to the other parties.
Section 7.    General Covenants of OLS, as Initial Receivables Seller (for
certain Designated Servicing Agreements prior to the final MSR Transfer Date)
and Servicer (for certain Designated Servicing Agreements prior to the final MSR
Transfer Date).
OLS covenants and agrees that, from the date of this Agreement until the final
MSR Transfer Date has occurred with respect to all Designated Servicing
Agreements:
(a)    Bankruptcy. OLS agrees that it shall comply with Section 14(j). OLS has
not engaged in and does not expect to engage in a business for which its
remaining property represents an unreasonably small capitalization. OLS will not
transfer any of the OLS Receivables with an intent to hinder, delay or defraud
any Person.
(b)    Legal Existence. OLS shall do or cause to be done all things necessary on
its part to preserve and keep in full force and effect its existence in the
jurisdiction of its formation, and to maintain each of its licenses, approvals,
registrations and qualifications in all jurisdictions in which its ownership or
lease of property or the conduct of its business requires such licenses,
approvals, registrations or qualifications, except for failures to maintain any
such licenses, approvals, registrations or qualifications which cannot be
subsequently cured for the purpose of enforcing contracts and which,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on the enforceability, value or collectability of the
OLS Receivables.
(c)    Compliance With Laws. OLS shall comply with all laws, rules, regulations
and orders of any governmental authority applicable to its operation, the
noncompliance with which would reasonably be expected to have a material adverse
effect on the enforceability, value or collectability of the OLS Receivables.
(d)    Taxes. OLS shall pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it or upon its income and profits,
or upon any of its property or any part thereof, before the same shall become in
default; provided that OLS shall not be required to pay and discharge any such
tax, assessment, charge or levy so long as the validity or amount thereof shall
be contested in good faith by appropriate proceedings and OLS shall have set
aside adequate reserves, or so long as the failure to pay any such tax,
assessment, charge or levy would not have a material adverse effect on the
enforceability, value or collectability of the OLS Receivables.
(e)    Amendments to Designated Servicing Agreements. OLS hereby covenants and
agrees not to expressly consent to any amendment to the Designated Servicing
Agreements except for such amendments that would have no adverse effect upon the
collectability or timing of payment of any of the OLS Receivables or the
performance of OLS’s obligations under the Transaction Documents or otherwise
adversely affect the interest of the Noteholders, any Supplement Credit
Enhancement Provider or any Liquidity Provider, without the prior written
consent of the Administrative Agent and the Majority Noteholders of all
Outstanding Notes that are not Variable Funding Notes and the Series Required
Noteholders for each Series of Variable Funding Notes that are Outstanding. OLS
will, within five (5) Business Days following the effectiveness of such
amendments, deliver to the Indenture Trustee copies of all such amendments.
(f)    Keeping of Records and Books of Account. OLS shall maintain documents,
books, records and other information which is reasonably necessary for the
collection of all OLS Receivables (including, without limitation, records
adequate to permit the prompt identification of each new OLS Receivable and all
collections of, and adjustments to, each existing OLS Receivable) and such
documents, books, records and other information shall be complete and accurate
in all material respects.
(g)    Fidelity Bond and Errors and Omissions Insurance. OLS, as servicer, shall
obtain and maintain at its own expense and keep in full force and effect so long
as it is servicing the mortgage loans related to the OLS Receivables, a blanket
fidelity bond and an errors and omissions insurance policy with one or more
insurers covering its officers and employees and other persons acting on its
behalf in connection with its activities under the Transaction Documents meeting
the criteria required by the Designated Servicing Agreements. Coverage of OLS,
as servicer or subservicer under a policy or bond obtained by an Affiliate of
OLS and providing the coverage required by this subsection (h) shall satisfy the
requirements of this subsection (h). OLS will promptly report in writing to HLSS
any material changes that may occur in its fidelity bonds, if any, and/or its
errors and omissions insurance policies, as the case may be, and will furnish to
HLSS copies of all binders and polices or certificates evidencing that such
bonds, if any, and insurance policies are in full force and effect.
(h)    No Adverse Claims, Etc. Against Receivables and Trust Property. OLS
hereby covenants that, except for the transfer under the Purchase Agreement, the
transfer hereunder and as of any date on which OLS Additional Receivables are
transferred, it will not sell, pledge, assign or transfer to any other Person,
or grant, create, incur or assume any Adverse Claim on any of the OLS
Receivables, or any interest therein (other than Permitted Liens). OLS shall
notify HLSS and its designees of the existence of any Adverse Claim (other than
as provided above) on any OLS Receivable promptly upon discovery thereof; and
OLS shall use commercially reasonable efforts to defend the right, title and
interest of HLSS and its assignees in, to and under the OLS Receivables against
all claims of third parties claiming through or under it; provided, however,
that nothing in this Section 7 shall be deemed to prohibit any Adverse Claims
for municipal or other local taxes and other governmental charges if such taxes
or governmental charges shall not at the time be due and payable or if OLS shall
currently be contesting the validity thereof in good faith by appropriate
Proceedings. In addition, upon HLSS’ reasonable request and at HLSS’ expense,
OLS shall take all actions as may be necessary to ensure that, if this Agreement
were deemed to create, or does create, a security interest in the OLS
Receivables and the other OLS Transferred Assets, such security interest would
be a perfected security interest of first priority under applicable law and will
be maintained as such until the Receivables Sale Termination Date.
(i)    Taking of Necessary Actions. OLS shall perform all necessary actions
reasonably requested by HLSS to sell and/or contribute, assign, transfer and
convey the OLS Receivables to HLSS and its assigns, including the Issuer,
including, without limitation, any necessary notifications to the MBS Trustees
or other parties.
(j)    Ownership. OLS will take all necessary actions reasonably requested by
HLSS to establish and maintain, irrevocably in HLSS, legal and equitable title
to the OLS Receivables and the related OLS Transferred Assets, free and clear of
any Adverse Claim other than Permitted Liens.
(k)    Name Change, Offices and Records. In the event OLS makes any change to
its name (within the meaning of Section 9-507(c) of any applicable enactment of
the UCC), type or jurisdiction of organization or location of its books and
records, it shall notify HLSS, the Depositor, the Issuer and the Indenture
Trustee thereof and (except with respect to a change of location of books and
records) shall deliver to HLSS, the Depositor, the Issuer and the Indenture
Trustee not later than thirty (30) days after the effectiveness of such change
(i) if HLSS, the Depositor, the Issuer or the Indenture Trustee shall so
request, an opinion of outside counsel to OLS, in form and substance reasonably
satisfactory to HLSS, the Depositor, the Issuer and the Indenture Trustee, as to
the grant or assignment from OLS to HLSS of a security interest in the OLS
Receivables, if the transfers thereof by OLS to HLSS are determined not to be
true sales, and as to the perfection and priority of HLSS’s security interest in
the OLS Receivables in such event, and (ii) such other documents and instruments
that HLSS, the Depositor, the Issuer or the Indenture Trustee may reasonably
request in connection therewith and shall take all other steps to ensure that
HLSS continues to have a first priority, perfected security interest in the OLS
Additional Receivables and the related OLS Transferred Assets.
(l)    Location of Jurisdiction of Organization and Records. In the case of a
change in the jurisdiction of organization of OLS or in the case of a change in
the “location” of OLS for purposes of Section 9-307 of the UCC, OLS must take
all actions necessary or reasonably requested by HLSS to amend its existing
financing statements and continuation statements, and file additional financing
statements and to take any other steps reasonably requested by HLSS to further
perfect or evidence the rights, claims or security interests of any of OLS or
any assignee or beneficiary of HLSS’s rights under this Agreement.
(m)    Reserved.
(n)    Amendments to the Purchase Agreement. OLS, hereby covenants and agrees
not to amend the Purchase Agreement in any way that adversely affects the sale,
assignment, transfer and conveyance of OLS Transferred Assets hereunder, without
the prior written consent of the Administrative Agent.
Section 8.    General Covenants of HLSS, as Receivables Seller and Servicer (on
and after the respective MSR Transfer Dates).
HLSS covenants and agrees that, from the date of this Agreement until the
termination of the Indenture:
(a)    Bankruptcy. HLSS agrees that it shall comply with Section 14(j). HLSS has
not engaged in and does not expect to engage in a business for which its
remaining property represents an unreasonably small capitalization. HLSS will
not transfer any of the Aggregate Receivables with an intent to hinder, delay or
defraud any Person.
(b)    Legal Existence. HLSS shall do or cause to be done all things necessary
on its part to preserve and keep in full force and effect its existence in the
jurisdiction of its formation, and to maintain each of its licenses, approvals,
registrations and qualifications in all jurisdictions in which its ownership or
lease of property or the conduct of its business requires such licenses,
approvals, registrations or qualifications, except for failures to maintain any
such licenses, approvals, registrations or qualifications which cannot be
subsequently cured for the purpose of enforcing contracts and which,
individually or in the aggregate, would not reasonably be expected to have a
material adverse effect on the financial conditions, operations or the ability
of HLSS, the Depositor or the Issuer to perform its obligations hereunder or
under any of the other Transaction Documents.
(c)    Compliance With Laws. HLSS shall comply in all material respects with all
laws, rules, regulations and orders of any governmental authority applicable to
its operation, the noncompliance with which would reasonably be expected to have
a material adverse effect on the financial condition, operations or the ability
of HLSS, the Depositor or the Issuer to perform their obligations hereunder or
under any of the other Transaction Documents.
(d)    Taxes. HLSS shall pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it or upon its income and profits,
or upon any of its property or any part thereof, before the same shall become in
default; provided that HLSS shall not be required to pay and discharge any such
tax, assessment, charge or levy so long as the validity or amount thereof shall
be contested in good faith by appropriate proceedings, or so long as the failure
to pay any such tax, assessment, charge or levy would not have a material
adverse effect on the ability of HLSS to perform its obligations hereunder. HLSS
shall have set aside on its books adequate reserves with respect to any such
tax, assessment, charge or levy so contested.
(e)    Compliance with Representations and Warranties. HLSS covenants that it
shall conduct its business such that it will continually comply with all of its
representations and warranties made in Section 5(a).
(f)    Amendments to Designated Servicing Agreements. HLSS hereby covenants and
agrees not to expressly consent to any amendment to the Designated Servicing
Agreements except for such amendments that would have no adverse effect upon the
collectability or timing of payment of any of the Aggregate Receivables or the
performance of HLSS’s, the Depositor’s or the Issuer’s obligations under the
Transaction Documents or otherwise adversely affect the interest of the
Noteholders, any Supplement Credit Enhancement Provider or any Liquidity
Provider, without the prior written consent of the Administrative Agent, the
Majority Noteholders of all Outstanding Notes that are not Variable Funding
Notes and the Series Required Noteholders for each Series of Variable Funding
Notes that are Outstanding and of each Supplemental Credit Enhancement Provider.
HLSS will, within five (5) Business Days following the effectiveness of such
amendments, deliver to the Indenture Trustee copies of all such amendments.
(g)    Maintenance of Security Interest. HLSS shall from time to time, at its
own expense, execute and file such additional financing statements (including
continuation statements) as may be necessary to ensure that at any time the
interest of the Depositor, the Issuer, the Indenture Trustee and the Noteholders
and any Supplemental Credit Enhancement Provider and any Liquidity Provider in
all of the Aggregate Receivables is fully protected in accordance with the UCC.
(h)    Keeping of Records and Books of Account. HLSS shall maintain accurate,
complete and correct documents, books, records and other information which is
reasonably necessary for the collection of all Aggregate Receivables (including,
without limitation, records adequate to permit the prompt identification of each
new Receivable and all collections of, and adjustments to, each existing
Receivable).
(i)    Fidelity Bond and Errors and Omissions Insurance. HLSS shall cause the
Servicer or the Subservicer to obtain and maintain at its own expense and keep
in full force and effect so long as it is servicing the mortgage loans related
to the Receivables, a blanket fidelity bond and an errors and omissions
insurance policy with one or more insurers covering its officers and employees
and other persons acting on its behalf in connection with its activities under
the Transaction Documents meeting the criteria required by the Designated
Servicing Agreements. In the case of OLS as Servicer or Subservicer, coverage of
OLS, as servicer or subservicer under a policy or bond obtained by an Affiliate
of OLS and providing the coverage required by this subsection (i) shall satisfy
the requirements of this subsection (i). HLSS shall cause the Servicer or the
Subservicer to promptly report in writing to the Depositor any material changes
that may occur in its fidelity bonds, if any, and/or its errors and omissions
insurance policies, as the case may be, and cause the Servicer or Subservicer to
furnish to the Depositor copies of all binders and polices or certificates
evidencing that such bonds, if any, and insurance policies are in full force and
effect.
(j)    No Adverse Claims, Etc. Against Receivables and Trust Property. HLSS
hereby covenants that, except for the transfer hereunder and as of any date on
which Additional Receivables are transferred, it will not sell, pledge, assign
or transfer to any other Person, or grant, create, incur or assume any Adverse
Claim on any of the Aggregate Receivables, or any interest therein (other than
Permitted Liens). HLSS shall notify the Depositor and its designees of the
existence of any Adverse Claim (other than as provided above) on any Receivable
immediately upon discovery thereof; and HLSS shall defend the right, title and
interest of the Depositor and its assignees in, to and under the Receivables
against all claims of third parties claiming through or under it; provided,
however, that nothing in this Section 8 shall be deemed to apply to any Adverse
Claims for municipal or other local taxes and other governmental charges if such
taxes or governmental charges shall not at the time be due and payable or if
HLSS shall currently be contesting the validity thereof in good faith by
appropriate Proceedings. In addition, HLSS shall take all actions as may be
necessary to ensure that, if this Agreement were deemed to create, or does
create, a security interest in the Receivables and the other Transferred Assets,
such security interest would be a perfected security interest of first priority
under applicable law and will be maintained as such until the Receivables Sale
Termination Date.
(k)    Taking of Necessary Actions. HLSS shall perform all actions necessary to
sell and/or contribute, assign, transfer and convey the Aggregate Receivables to
the Depositor and its assigns, including the Issuer, including, without
limitation, any necessary notifications to the MBS Trustees or other parties.
(l)    Ownership. HLSS will take all necessary action to establish and maintain,
irrevocably in the Depositor, legal and equitable title to the Aggregate
Receivables and the related Transferred Assets, free and clear of any Adverse
Claim (including, without limitation, the filing of all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) in all appropriate jurisdictions to perfect the Depositor’s
interest in such Aggregate Receivables and related Transferred Assets and such
other action to perfect, protect or more fully evidence the interest of the
Depositor or the Indenture Trustee (as the Depositor’s assignee) may reasonably
request) other than Permitted Liens.
(m)    Depositor’s Reliance. HLSS acknowledges that the Indenture Trustee and
the Noteholders are entering into the transactions contemplated by the
Transaction Documents in reliance upon the Depositor’s and Issuer’s identity as
a legal entity that is separate from it. Therefore, from and after the date of
execution and delivery of this Agreement, HLSS will take, and will cause its
subsidiaries to take, all reasonable steps to maintain each of the Depositor’s
and Issuer’s identity as a separate legal entity and to make it manifest to
third parties that each of the Depositor and the Issuer is an entity with assets
and liabilities distinct from those of HLSS. Without limiting the generality of
the foregoing and in addition to the other covenants set forth herein, HLSS (i)
will not hold itself out, nor permit its subsidiaries to hold themselves out, to
third parties as liable for the debts of either the Depositor or the Issuer nor
purport to own the Aggregate Receivables and other related Transferred Assets
and (ii) will take and will cause its subsidiaries to take all other actions
necessary to ensure that the facts and assumptions regarding it set forth in the
opinion issued by Sidley Austin LLP, dated the Closing Date, relating to certain
bankruptcy issues remain true and correct in all material respects at all times.
(n)    Name Change, Offices and Records. In the event HLSS makes any change to
its name (within the meaning of Section 9-507(c) of any applicable enactment of
the UCC), type or jurisdiction of organization or location of its books and
records, it shall notify the Depositor and the Indenture Trustee thereof and
(except with respect to a change of location of books and records) shall deliver
to the Indenture Trustee not later than thirty (30) days after the effectiveness
of such change (i) such financing statements (Forms UCC1 and UCC3) which the
Indenture Trustee (acting at the direction of the Administrative Agent) may
reasonably request to reflect such name change, or change in type or
jurisdiction of organization, (ii) if the Indenture Trustee shall so request, an
opinion of outside counsel to HLSS, in form and substance reasonably
satisfactory to the Indenture Trustee, as to the grant or assignment from HLSS
to the Depositor of a security interest in the Aggregate Receivables, if the
transfers thereof by HLSS to the Depositor are determined not to be true sales,
and as to the perfection and priority of the Depositor’s security interest in
the Aggregate Receivables in such event, and (iii) such other documents and
instruments that the Indenture Trustee (acting at the direction of the
Administrative Agent) may reasonably request in connection therewith and shall
take all other steps to ensure that the Depositor continues to have a first
priority, perfected security interest in the Aggregate Receivables and the
related Transferred Assets.
(o)    Location of Jurisdiction of Organization and Records. In the case of a
change in the jurisdiction of organization of HLSS or in the case of a change in
the “location” of HLSS for purposes of Section 9-307 of the UCC, HLSS must take
all actions necessary or reasonably requested by the Depositor, the Issuer, the
Administrative Agent or the Indenture Trustee to amend its existing financing
statements and continuation statements, and file additional financing statements
and to take any other steps reasonably requested by the Depositor, the Issuer,
the Administrative Agent or the Indenture Trustee to further perfect or evidence
the rights, claims or security interests of any of HLSS, the Depositor, the
Issuer or any assignee or beneficiary of the Issuer’s rights under this
Agreement, including the Indenture Trustee on behalf of the Noteholders under
any of the Transaction Documents.
(p)    Servicing Policies. HLSS shall cause the Servicer or the Subservicer to
provide notice to the Administrative Agent fifteen (15) days prior to the
effectiveness of any material changes to the Servicer’s or the Subservicer’s
policies or procedures relating to property valuation or stop advance modeling.
(q)    Amendments to the Purchase Agreement. HLSS hereby covenants and agrees
not to amend the Purchase Agreement in any way that relates to the sale and/or
contribution, assignment, transfer and conveyance of Transferred Assets
hereunder, without the prior written consent of the Administrative Agent.
Section 9.    Grant Clause.
(a)    It is intended that the conveyances by OLS on and after the Closing Date
of OLS’s right, title and interest in, to and under the OLS Receivables and of
the OLS Transferred Assets to HLSS pursuant to this Agreement shall constitute,
and shall be construed as, sales and not as grants of security interests to
secure one or more loans. However, if any of such conveyances are deemed to be
in respect of a loan, it is intended that: (a) the rights and obligations of the
parties shall be established pursuant to the terms of this Agreement and (b)
this Agreement shall constitute a security agreement under applicable law. OLS
will, at HLSS’s reasonable request and at HLSS’ expense, to the extent
consistent with this Agreement, take such reasonable actions as may be necessary
to ensure that, if this Agreement were deemed to create a security interest in
such OLS Receivables and the OLS Transferred Assets, such security interest
would be a perfected security interest of first priority under applicable law
and will be maintained as such throughout the term of this Agreement. In
connection with the foregoing, OLS hereby grants to HLSS a first priority
security interest in all of its right, title and interest in, to and under,
whether now owned or hereafter acquired, such OLS Receivables and the OLS
Transferred Assets to secure payment of a debt equal to the purchase price paid
for such OLS Receivables and the OLS Transferred Assets. OLS will, at its own
expense, make all initial filings on or about the Closing Date.
(b)    It is the intention of the parties hereto that each transfer and
assignment contemplated by this Agreement shall constitute an absolute sale or
contribution, as applicable, of the related Aggregate Receivables from HLSS to
the Depositor and that the Receivables shall not be part of HLSS’s estate or
otherwise be considered property of HLSS in the event of the bankruptcy,
receivership, insolvency, liquidation, conservatorship or similar proceeding
relating to HLSS or any of its property. However, if any of such conveyances are
deemed to be in respect of a loan, it is intended that: (a) the rights and
obligations of the parties shall be established pursuant to the terms of this
Agreement and (b) this Agreement shall constitute a security agreement under
applicable law. HLSS will, to the extent consistent with this Agreement, take
such reasonable actions as may be necessary to ensure that, if this Agreement
were deemed to create a security interest in the Aggregate Receivables and the
other Transferred Assets to secure payment or performance of an obligation, such
security interest would be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement. HLSS will, at its own expense, make all initial filings on or about
the Closing Date, and shall forward a copy of such filing or filings to the
Indenture Trustee. In connection with the foregoing, HLSS hereby grants to the
Depositor a first priority security interest in all of its right, title and
interest in, to and under, whether now owned or hereafter acquired, the
Aggregate Receivables and the other Transferred Assets to secure payment of such
loan
Each of OLS and HLSS and their respective assignees, successors and designees
hereby authorizes the Depositor and its assignees, successors and designees to
file one or more UCC financing statements, financing statement amendments and
continuation statements to perfect the security interests described herein and
to maintain the perfection of the such security interests.
Section 10.    Conveyance by Depositor; Grant by Issuer.
Each of the Depositor and the Issuer shall have the right, upon notice to but
without the consent of HLSS, to Grant, in whole or in part, its interest under
this Agreement with respect to the Receivables to the Issuer and to the
Indenture Trustee, respectively, and the Indenture Trustee then shall succeed to
all rights of the Depositor under this Agreement. All references to the
Depositor in this Agreement shall be deemed to include its assignee or designee,
specifically including the Issuer and the Indenture Trustee.
Section 11.    Protection of Indenture Trustee’s Security Interest in Trust
Estate.
(a)    HLSS shall maintain accounts and records as to each Receivable accurately
and in sufficient detail to permit the reader thereof to know at any time
following reasonable prior notice delivered to it, the status of such
Receivable, including payments and recoveries made and payments owing. The
Schedule of Receivables has been delivered to the Indenture Trustee and shall
remain in its possession or control.
(b)    HLSS will maintain its computer records so that, from and after the Grant
of the security interest under the Indenture, HLSS’s master computer records
(including any back-up archives) that refer to any Receivables indicate that the
Receivables are owned by the Issuer and pledged to the Indenture Trustee on
behalf of the Noteholders. Indication of the Indenture Trustee’s interest in a
Receivable shall be deleted from or modified on HLSS’s records when, and only
when, the Receivable has been paid in full or released from the lien of the
Indenture pursuant to the Indenture.
Section 12.    Indemnification by OLS.
(a)    Without limiting any other rights that a OLS Indemnified Party may have
hereunder or under applicable law, OLS agrees to indemnify each OLS Indemnified
Party from and against any and all OLS Indemnification Amounts which may be
imposed on, incurred by or asserted against a OLS Indemnified Party in any way
arising out of or relating to any breach of OLS’s obligations under this
Agreement, excluding, however, OLS Indemnification Amounts to the extent
resulting from (1) the negligence or willful misconduct on the part of such OLS
Indemnified Party , (2) the failure of a particular Mortgage Pool to generate
sufficient cash flow to pay the OLS Receivables attributable to that Mortgage
Pool, or (3) related to any obligations of HLSS, Issuer or Depositor under any
financing document, including the Notes.
(b)    Without limiting or being limited by the foregoing, OLS shall pay on
demand to each OLS Indemnified Party any and all amounts necessary to indemnify
such OLS Indemnified Party from and against any and all OLS Indemnification
Amounts relating to or resulting from:
(i)    reliance on any representation or warranty made by OLS under or in
connection with this Agreement, any Transaction Document, any report or any
other written information delivered by it pursuant hereto which shall have been
incorrect in any material respect when made or deemed made or delivered;
(ii)    the failure by OLS to comply with any term, provision or covenant
contained in this Agreement, or any agreement executed by it in connection with
this Agreement or any other Transaction Document or with any applicable law,
rule or regulation with respect to any Receivable, or the nonconformity of any
Receivable with any such applicable law, rule or regulation;
(iii)    the failure of this Agreement to vest and maintain vested in HLSS, or
to transfer, to HLSS, legal and equitable title to and ownership of the OLS
Additional Receivables which are, or are purported to be, Receivables, together
with all collections in respect thereof, free and clear of any adverse claim
(except as permitted hereunder) whether existing at the time of the transfer of
such Receivable or at any time thereafter; or
(iv)    the removal of OLS or any OFC-Owned Servicer as Servicer or Subservicer
with respect to any of the Designated Servicing Agreements by the related MBS
Trustee (in the case of Designated Servicing Agreements that are not Whole Loan
Servicing Agreements) or the related owner (in the case of Designated Servicing
Agreements that are Whole Loan Servicing Agreements) on account of a failure to
satisfy any condition to transfer of servicing as prescribed in the related
Designated Servicing Agreement.
(c)    Any OLS Indemnification Amounts subject to the indemnification provisions
of this Section 12 shall be paid to the OLS Indemnified Party within five (5)
Business Days following demand therefor. “OLS Indemnified Party” means any of
HLSS, the Depositor, the Issuer and the Indenture Trustee. “OLS Indemnification
Amounts” means any and all claims, losses, liabilities, obligations, damages,
penalties, actions, judgments, suits, and related reasonable costs and
reasonable expenses of any nature whatsoever, including reasonable attorneys’
fees and disbursements, incurred by a OLS Indemnified Party with respect to this
Agreement as a result of a breach by OLS, as described in Section 12(a),
including without limitation, the enforcement hereof.
(d)    (1) Promptly after a OLS Indemnified Party shall have been served with
the summons or other first legal process or shall have received written notice
of the threat of a claim in respect of which an indemnity may be claimed against
OLS under this Section 12, the OLS Indemnified Party shall notify OLS in writing
of the service of such summons, other legal process or written notice, giving
information therein as to the nature and basis of the claim, but failure so to
notify OLS shall not relieve OLS from any liability which it may have hereunder
or otherwise except to the extent that OLS is prejudiced by such failure so to
notify OLS.
(i)    OLS will be entitled, at its own expense, to participate in the defense
of any such claim or action and, to the extent that it may wish, to assume the
defense thereof, with counsel reasonably satisfactory to such OLS Indemnified
Party, and, after notice from OLS to such OLS Indemnified Party that OLS wishes
to assume the defense of any such action, OLS will not be liable to such OLS
Indemnified Party under this Section 12 for any legal or other expenses
subsequently incurred by such OLS Indemnified Party in connection with the
defense of any such action unless, (A) the defendants in any such action include
both the OLS Indemnified Party and OLS, and the OLS Indemnified Party (upon the
advice of counsel) shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to OLS, or one or more OLS Indemnified Parties, and which in the
reasonable judgment of such counsel are sufficient to create a conflict of
interest for the same counsel to represent both OLS and such OLS Indemnified
Party, (B) OLS shall not have employed counsel reasonably satisfactory to the
OLS Indemnified Party to represent the OLS Indemnified Party within a reasonable
time after notice of commencement of the action, or (C) OLS shall have
authorized in writing the employment of counsel for the OLS Indemnified Party at
OLS’s expense; then, in any such event, such OLS Indemnified Party shall have
the right to employ its own counsel in such action, and the reasonable fees and
expenses of such counsel shall be borne by OLS; provided, however, that OLS
shall not in connection with any such action or separate but substantially
similar or related actions arising out of the same general allegations or
circumstances, be liable for any fees and expenses of more than one firm of
attorneys at any time for all OLS Indemnified Parties. Each OLS Indemnified
Party, as a condition of the indemnity agreement contained herein, shall use its
commercially reasonable efforts to cooperate with OLS in the defense of any such
action or claim.
(ii)    OLS shall not, without the prior written consent of any OLS Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which such OLS Indemnified Party is or could have been a party and indemnity
could have been sought hereunder by such OLS Indemnified Party, unless such
settlement includes an unconditional release of such OLS Indemnified Party from
all liability on claims that are the subject matter of such proceeding or
threatened proceeding.
Section 13.    Indemnification by HLSS.
(a)    Without limiting any other rights that an Indemnified Party may have
hereunder or under applicable law, HLSS agrees to indemnify each Indemnified
Party from and against any and all Indemnification Amounts which may be imposed
on, incurred by or asserted against an Indemnified Party in any way arising out
of or relating to any breach of HLSS’s obligations under this Agreement or the
ownership of the Aggregate Receivables or in respect of any Receivable,
excluding, however, Indemnification Amounts to the extent resulting from (1) the
negligence or willful misconduct on the part of such Indemnified Party or (2)
the failure of a particular Mortgage Pool to generate sufficient cash flow to
pay the Receivables attributable to that Mortgage Pool.
(b)    Without limiting or being limited by the foregoing, HLSS shall pay on
demand to each Indemnified Party any and all amounts necessary to indemnify such
Indemnified Party from and against any and all Indemnification Amounts relating
to or resulting from:
(i)    reliance on any representation or warranty made by HLSS under or in
connection with this Agreement, any other Transaction Document, any report or
any other information delivered by it pursuant hereto, which shall have been
incorrect in any material respect when made or deemed made or delivered;
(ii)    the failure by HLSS to comply with any term, provision or covenant
contained in this Agreement, or any agreement executed by it in connection with
this Agreement or any other Transaction Document or with any applicable law,
rule or regulation with respect to any Receivable, or the nonconformity of any
Receivable with any such applicable law, rule or regulation;
(iii)    the failure of this Agreement to vest and maintain vested in the
Depositor, or to transfer, to the Depositor, legal and equitable title to and
ownership of the Aggregate Receivables which are, or are purported to be,
Receivables, together with all collections in respect thereof, free and clear of
any adverse claim (except as permitted hereunder) whether existing at the time
of the transfer of such Receivable or at any time thereafter; or
(iv)    the removal of HLSS, OLS or any OFC-Owned Servicer as Servicer or
Subservicer with respect to any of the Designated Servicing Agreements by the
related MBS Trustee (in the case of Designated Servicing Agreements that are not
Whole Loan Servicing Agreements) or the related owner (in the case of Designated
Servicing Agreements that are Whole Loan Servicing Agreements) on account of a
failure to satisfy any condition to transfer of servicing as prescribed in the
related Designated Servicing Agreement.
(c)    Any Indemnification Amounts subject to the indemnification provisions of
this Section 13 shall be paid to the Indemnified Party within five (5) Business
Days following demand therefor. “Indemnified Party” means any of the Depositor,
the Issuer and the Indenture Trustee. “Indemnification Amounts” means any and
all claims, losses, liabilities, obligations, damages, penalties, actions,
judgments, suits, and related reasonable costs and reasonable expenses of any
nature whatsoever, including reasonable attorneys’ fees and disbursements,
incurred by an Indemnified Party with respect to this Agreement as a result of a
breach by HLSS, as described in Section 13(a), including without limitation, the
enforcement hereof.
(d)    (1) Promptly after an Indemnified Party shall have been served with the
summons or other first legal process or shall have received written notice of
the threat of a claim in respect of which an indemnity may be claimed against
HLSS under this Section 13, the Indemnified Party shall notify HLSS in writing
of the service of such summons, other legal process or written notice, giving
information therein as to the nature and basis of the claim, but failure so to
notify HLSS shall not relieve HLSS from any liability which it may have
hereunder or otherwise except to the extent that HLSS is prejudiced by such
failure so to notify HLSS.
(i)    HLSS will be entitled, at its own expense, to participate in the defense
of any such claim or action and, to the extent that it may wish, to assume the
defense thereof, with counsel reasonably satisfactory to such Indemnified Party,
and, after notice from HLSS to such Indemnified Party that HLSS wishes to assume
the defense of any such action, HLSS will not be liable to such Indemnified
Party under this Section 13 for any legal or other expenses subsequently
incurred by such Indemnified Party in connection with the defense of any such
action unless, (A) the defendants in any such action include both the
Indemnified Party and HLSS, and the Indemnified Party (upon the advice of
counsel) shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to
HLSS, or one or more Indemnified Parties, and which in the reasonable judgment
of such counsel are sufficient to create a conflict of interest for the same
counsel to represent both HLSS and such Indemnified Party, (B) HLSS shall not
have employed counsel reasonably satisfactory to the Indemnified Party to
represent the Indemnified Party within a reasonable time after notice of
commencement of the action, or (C) HLSS shall have authorized the employment of
counsel for the Indemnified Party at HLSS’s expense; then, in any such event,
such Indemnified Party shall have the right to employ its own counsel in such
action, and the reasonable fees and expenses of such counsel shall be borne by
HLSS; provided, however, that HLSS shall not in connection with any such action
or separate but substantially similar or related actions arising out of the same
general allegations or circumstances, be liable for any fees and expenses of
more than one firm of attorneys at any time for all Indemnified Parties. Each
Indemnified Party, as a condition of the indemnity agreement contained herein,
shall use its commercially reasonable efforts to cooperate with HLSS in the
defense of any such action or claim.
(ii)    HLSS shall not, without the prior written consent of any Indemnified
Party, effect any settlement of any pending or threatened proceeding in respect
of which such Indemnified Party is or could have been a party and indemnity
could have been sought hereunder by such Indemnified Party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such proceeding or threatened
proceeding.
Section 14.    Miscellaneous.
(a)    Amendment. This Agreement may not be amended except by an instrument in
writing signed by OLS (prior to the final MSR Transfer Date), HLSS and the
Depositor upon delivery of an Issuer Tax Opinion (unless the delivery of an
Issuer Tax Opinion is waived by the Issuer, the Administrator and the
Administrative Agent on behalf of the Noteholders) and with the written consent
of the Administrative Agent. In addition, so long as the Notes are outstanding,
this Agreement may not be amended unless either (x) the Majority Noteholders of
all Outstanding Notes that are not Variable Funding Notes and the Series
Required Noteholders for each Series of Variable Funding Notes that are
Outstanding have consented thereto or (y) (i) the amendment is for a purpose for
which the Indenture could be amended without any Noteholder consent and (ii)
HLSS shall have delivered to the Indenture Trustee an officer’s certificate to
the effect that HLSS reasonably believes that any such amendment could not have
a material Adverse Effect and is not reasonably expected to have a material
Adverse Effect on the Noteholders of the Notes at any time in the future. Any
such amendment requested by HLSS shall be at its own expense. HLSS shall
promptly notify each Note Rating Agency of any amendment of this Agreement or of
the Receivables Pooling Agreement, and shall furnish a copy of any such
amendment to each such Note Rating Agency.
(b)    Binding Nature; Assignment. The covenants, agreements, rights and
obligations contained in this Agreement shall be binding upon the successors and
assigns of OLS and HLSS and shall inure to the benefit of the successors and
assigns of HLSS and the Depositor, and all persons claiming by, through or under
HLSS or the Depositor.
(c)    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof.
(d)    Severability of Provisions. Any provision of this Agreement which is
prohibited, unenforceable or not authorized in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition,
unenforceability or non‑authorization without invalidating the remaining
provisions hereof or affecting the validity, enforceability or legality of such
provision in any other jurisdiction.
(e)    Governing Law. This Agreement AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO OR IN CONNECTION WITH THIS AGREEMENT, THE
RELATIONSHIP OF THE PARTIES HERETO, AND/OR THE INTERPRETATION AND ENFORCEMENT OF
THE RIGHTS AND DUTIES OF THE PARTIES HERETO shall be governed by and construed
in accordance with the laws of the State of New York (without reference to the
conflicts of laws principles thereof other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law).
(f)    Counterparts. This Agreement may be executed in several counterparts and
all so executed shall constitute one agreement binding on all parties hereto,
notwithstanding that all the parties have not signed the original or the same
counterpart. Any counterpart hereof signed by a party against whom enforcement
of this Agreement is sought shall be admissible into evidence as an original
hereof to prove the contents thereof. Delivery of an executed counterpart of a
signature page to this Agreement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.
(g)    Indulgences; No Waivers. Neither the failure nor any delay on the part of
a party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or future exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any other occurrence.
No waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
(h)    Headings Not to Affect Interpretation. The headings contained in this
Agreement are for convenience of reference only, and they shall not be used in
the interpretation hereof.
(i)    Benefits of Agreement. Nothing in this Agreement, express or implied,
shall give to any Person, other than the parties to this Agreement and their
successors hereunder, any benefit of any legal or equitable right, power, remedy
or claim under this Agreement.
(j)    No Petition. Each of OLS and HLSS, by entering into this Agreement,
agrees that it will not at any time prior to the date which is one year and one
day, or, if longer, the applicable preference period then in effect, after the
payment in full of all of the Notes, institute against the Depositor or the
Issuer, or join in any institution against the Depositor or the Issuer of,
Insolvency Proceedings or other similar proceedings, or other proceedings under
any United States federal or state bankruptcy or similar law in connection with
any obligations relating to the Notes or this Agreement, or cause the Depositor
or the Issuer to commence any reorganization, bankruptcy proceedings, or
Insolvency Proceedings under any applicable state or federal law, including
without limitation any readjustment of debt, or marshaling of assets or
liabilities or similar proceedings. This Section 14(j) shall survive termination
of this Agreement.
(k)    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN AN
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
[Signature Pages Follow]





i



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Receivables Sale
Agreement to be duly executed as of the date first above written.


 
OCWEN LOAN SERVICING, LLC
 
 
 
 
By:
/s/ Michael R. Bourque, Jr.
 
Name:
Michael R. Bourque, Jr.
 
Title:
President and Chief Executive Officer
 
 
 




[NRZ ADVANCE RECEIVABLES TRUST 2015-ON1 – Receivables Sale Agreement]

--------------------------------------------------------------------------------





 
HLSS HOLDINGS, LLC 
 
 
 
 
By:
/s/ Cameron MacDougall
 
Name:
Cameron MacDougall
 
Title:
Secretary
 
 
 


[NRZ ADVANCE RECEIVABLES TRUST 2015-ON1 – Receivables Sale Agreement]

--------------------------------------------------------------------------------





 
NRZ ADVANCE FACILITY TRANSFEROR 2015-ON1 LLC
 
 
 
 
By:
/s/ Cameron MacDougall
 
Name:
Cameron MacDougall
 
Title:
Secretary
 
 
 





Schedule 1-A


ASSIGNMENT OF ADVANCE RECEIVABLES
Dated as of [__], 2015
This Assignment of Advance Receivables (this “Assignment”) is a schedule to and
is hereby incorporated by this reference into a certain Receivables Sale
Agreement (the “Agreement”), dated as of August 28, 2015, by and among Ocwen
Loan Servicing, LLC, a Delaware limited liability company, as initial
receivables seller (prior to the respective MSR Transfer Dates), as subservicer
(on and after the respective MSR Transfer Dates) and as servicer (prior to the
respective MSR Transfer Dates) (“OLS”), HLSS Holdings, LLC, a Delaware limited
liability company, as receivables seller and as servicer (on and after the
respective MSR Transfer Dates) (“HLSS”), and NRZ Advance Facility Transferor
2015-ON1 LLC, a Delaware limited liability company (the “Depositor”). All
capitalized terms used herein shall have the meanings set forth in, or referred
to in, the Agreement.
By its signature to this Assignment, OLS hereby sells, assigns, transfers and
conveys to HLSS and its assignees, without recourse, but subject to the terms of
the Agreement, all of its right, title and interest in, to and under its rights
to reimbursement of the OLS Receivables arising under each Designated Servicing
Agreement listed on Attachment A attached hereto, which OLS Receivables are
existing on the date of this Assignment and any OLS Receivables arising under
each Designated Servicing Agreement listed on Attachment A, on or before the
related Receivables Sale Termination Date, together with any OLS Transferred
Assets related to such OLS Receivables, pursuant to the terms of the Agreement,
and HLSS hereby accepts such sale, assignment, transfer and conveyance and
agrees to transfer to OLS, as receivables seller, the related consideration
therefor, as set forth in the Agreement.




[Signature page follows]


OCWEN LOAN SERVICING, LLC




By:                            
Name:                            
Title:                            




HLSS HOLDINGS, LLC




By:                            
Name:                            
Title:                            
























































[NRZ Advance Receivables Trust 2015-ON1 - Signature Page to Schedule 1A to
Receivables Sale Agreement - Assignment of Advance Receivables]
Attachment A to Schedule 1-A


DESIGNATED SERVICING AGREEMENTS RELATED TO THE AGGREGATE RECEIVABLES
Schedule 1-B


ASSIGNMENT OF RECEIVABLES
Dated as of [__], 2015
This Assignment of Receivables (this “Assignment”) is a schedule to and is
hereby incorporated by this reference into a certain Receivables Sale Agreement
(the “Agreement”), dated as of August 28, 2015, by and among Ocwen Loan
Servicing, LLC, a Delaware limited liability company, as initial receivables
seller (prior to the respective MSR Transfer Dates), as subservicer (on and
after the respective MSR Transfer Dates) and as servicer (prior to the
respective MSR Transfer Dates) (“OLS”), HLSS Holdings, LLC, a Delaware limited
liability company, as receivables seller and as servicer (on and after the
respective MSR Transfer Dates) (“HLSS”), and NRZ Advance Facility Transferor
2015-ON1 LLC, a Delaware limited liability company (the “Depositor”). All
capitalized terms used herein shall have the meanings set forth in, or referred
to in, the Agreement.
By its signature to this Assignment, HLSS hereby sells and/or contributes,
assigns, transfers and conveys to the Depositor and its assignees, without
recourse, but subject to the terms of the Agreement, all of its right, title and
interest in, all of its right, title and interest in, to and under its rights to
reimbursement for Receivables (other than any Existing Receivables) arising
under each Designated Servicing Agreement listed on Attachment A attached
hereto, existing on the date of this Assignment and any Receivables arising
under each Designated Servicing Agreement listed on Attachment A, on or before
the related Receivables Sale Termination Date, together with the other
Transferred Assets related to such Receivables described in Section 2(a) of the
Agreement, and Depositor hereby accepts such sale, assignment, transfer and
conveyance and agrees to transfer to HLSS, as receivables seller, the related
consideration therefor, as set forth in the Agreement.




[Signature page follows]


HLSS HOLDINGS, LLC




By:                            
Name:                            
Title:                            




NRZ ADVANCE FACILITY TRANSFEROR 2015-ON1 LLC




By:                            
Name:                            
Title:                            
























































[NRZ Advance Receivables Trust 2015-ON1 - Signature Page to Schedule 1-B to
Receivables Sale Agreement - Assignment of Receivables]
Attachment A to Schedule 1-B


DESIGNATED SERVICING AGREEMENTS RELATED TO THE AGGREGATE RECEIVABLES






EXHIBIT A


FORM OF SUBORDINATED NOTE


THIS SUBORDINATED NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAW, AND
MAY NOT BE DIRECTLY OR INDIRECTLY OFFERED OR SOLD OR OTHERWISE DISPOSED OF BY
THE OWNER HEREOF UNLESS SUCH TRANSACTION IS EXEMPT FROM REGISTRATION UNDER THE
ACT AND SUCH STATE LAWS, AND WILL NOT BE A “PROHIBITED TRANSACTION” UNDER THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”). BY
ACCEPTANCE OF THIS SUBORDINATED NOTE, THE HOLDER AGREES TO BE BOUND BY ALL THE
TERMS OF THE RECEIVABLES SALE AGREEMENT.


August 28, 2015


FOR VALUE RECEIVED, the undersigned, NRZ Advance Facility Transferor 2015-ON1
LLC, a Delaware limited liability company (the “Depositor”), promises to pay to
the order of HLSS Holdings, LLC, a Delaware limited liability company (the
“Seller”), on the Payment Date in August 2019 (the “Maturity Date”) the
aggregate unpaid principal amount of all amounts loaned hereunder pursuant to
Section 2(c) of that certain Receivables Sale Agreement, dated as of August 28,
2015 (together with all amendments and other modifications, if any, from time to
time thereafter made thereto, the “Receivables Sale Agreement”), among the
Seller, Ocwen Loan Servicing, LLC, HLSS Holdings, LLC and the Depositor,
together with any and all accrued and unpaid interest on all amounts loaned
hereunder.
Interest will accrue on the average daily balance of the unpaid principal amount
of all amounts loaned hereunder for each day from the date such loan amounts are
made until they become due and or are paid in full, at a rate per annum equal to
the sum of (i) the LIBOR Rate (as defined below) and (ii) a spread designated as
such in writing by the Seller to the Depositor from time to time (the “Spread”).
Interest will be computed on the basis of a 360-day year and paid for the actual
number of days elapsed (including the first but excluding the last day). Should
any principal of, or accrued interest on, any amounts loaned hereunder not be
paid when due, such amount will bear interest from its due date until paid in
full, at a rate per annum equal to the sum of (i) the LIBOR Rate, (ii) the
Spread and (iii) 1.00%. Interest shall be payable on the unpaid principal
balance of this note (this “Subordinated Note”) commencing on August 15, 2015
and continuing on the 15th day of each month. With respect to any such 15th day
that is not a Business Day, the interest payment otherwise due on such 15th day
shall be due on the next subsequent day that is a Business Day.
For the purposes of this Subordinated Note, “LIBOR Rate” shall mean the offered
rate for one-month U.S. dollar deposits as such rate appears on Reuters Screen
LIBOR01 Page (as
defined in the International Swaps and Derivatives Association, Inc. 2000
Definitions) or such other page as may replace Reuters Screen LIBOR01 Page as of
11:00 a.m. (London time) on such date; provided that if such rate does not
appear on Telerate Page 3750, the rate for such date will be determined on the
basis of the rates at which one-month U.S. dollar deposits are offered by
leading banks engaged in transactions in Eurodollar deposits in the
international Eurocurrency market (i) with an established place of business in
London, (ii) whose quotations appear on the Bloomberg Screen US0001M Index Page
on the date in question and (iii) which have been designated as such by the
Calculation Agent (as defined below) (after consultation with the Administrative
Agent) (as defined below) and are able and willing to provide such quotations to
the Calculation Agent for such date (the “Reference Banks”) at approximately
11:00 a.m. (London time) on such date to prime banks in the London interbank
market. In such event, the Seller will request the principal London office of
each of the Reference Banks to provide a quotation of its rate. If at least two
such quotations are provided, the rate for that date will be the arithmetic mean
of the quotations (rounded upwards if necessary to the nearest whole multiple of
1/16%). If fewer than two quotations are provided as requested, the rate for
that date will be the arithmetic mean of the rates quoted by major banks in New
York City, selected by the Seller, at approximately 11:00 a.m. (New York City
time) on such date for one-month U.S. dollar loans to leading European banks.
Unless plainly wrong, the computer records of the holder hereof shall on any day
conclusively evidence the unpaid balance of this Subordinated Note and its
advances and payments history posted up to that day. All loans and advances and
all payments and permitted prepayments made hereon may be (but are not required
to be) set forth by or on behalf of such holder on the schedule which is
attached hereto or otherwise recorded in such holder’s computer or manual
records; provided, that any failure to make notation of any principal advance or
accrual of interest shall not cancel, limit or otherwise affect Depositor’s
obligations or any of such holder’s rights with respect to that advance or
accrual. Unless otherwise defined, capitalized terms used herein have the
meanings provided in or specified in accordance with the Receivables Sale
Agreement.
The obligation of the Depositor to pay the principal of, and interest on, all
loans and advances on this Subordinated Note shall be absolute and
unconditional, shall be binding and, to the fullest extent permitted by law,
enforceable in all circumstances whatsoever and shall not be subject to setoff,
recoupment or counterclaim; provided, however, that the Depositor shall only be
obligated to pay principal and interest on this Subordinated Note from cash
actually received by the Depositor from distributions on the Receivables after
payment of all amounts due the Noteholder under the Indenture, dated as of
August 28, 2015, among NRZ Advance Receivables Trust 2015-ON1 (the “Issuer”),
Deutsche Bank National Trust Company, as indenture trustee, calculation agent,
paying agent and securities intermediary, Ocwen Loan Servicing, LLC, as Servicer
(prior to the respective MSR Transfer Dates) and as Subservicer, HLSS Holdings,
LLC, as Administrator and as Servicer (on and after the respective MSR Transfer
Dates), and Credit Suisse AG, New York Branch, as Administrative Agent.
Depositor may prepay at any time, without penalty or fee, the principal or
interest outstanding hereunder or any portion of such principal or interest.
Payments of both principal and interest are to be made in lawful money of the
United States of America in same day or immediately available funds.
The Seller hereby agrees, prior to the date that is 367 days after the Maturity
Date, not to acquiesce, petition, or invoke the process of any court or
government authority (or to encourage or cooperate with others) for the purpose
of commencing or sustaining a case against the Seller under any Federal or state
bankruptcy, insolvency or similar law or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of or for
the Seller or any substantial part of its property, or ordering the winding up
or liquidation of the affairs of the Seller. The foregoing shall not limit the
rights of the Depositor to file any claim in, or to otherwise take any action
with respect to, any insolvency proceeding instituted against the Seller by any
other unaffiliated entity.
Notwithstanding anything contained herein to the contrary, to the extent that
the Seller is deemed to have any interest in any assets of the Depositor, the
Seller agrees that its interest in those assets is subordinate to claims or
rights of all other creditors of the Depositor. The Seller agrees that this
Subordinated Note constitutes a subordinated note for purposes of Section 510(a)
of the United States Bankruptcy Code, as amended from time to time (11 U.S.C. §§
101 et seq.).
As set forth in Section 2(c) of the Receivables Sale Agreement, the Depositor
hereby represents and warrants as of each loan and advance made hereon that at
the time of (and immediately after) each loan and advance made hereunder, (i)
the Depositor’s total assets exceed its total liabilities both before and after
the sale transaction, (ii) the Depositor’s cash on hand is sufficient to satisfy
all of its current obligations (other than its obligations under this
Subordinated Note and the obligation to pay the Purchase Price), (iii) the
Depositor is adequately capitalized at a commercially reasonable level and (iv)
the Depositor has determined that its financial capacity to meet its financial
commitment under the Subordinate Loan and this Subordinated Note is adequate.
Each loan or advance made hereunder by the Seller to the Depositor is subject to
the accuracy of the representations and warranties herein made on the part of
the Depositor.
This Subordinated Note is the Subordinated Note referred to in, and evidences
indebtedness incurred under, the Receivables Sale Agreement, and the holder
hereof is entitled to the benefits of the Receivables Sale Agreement. Upon and
subject to the terms and conditions of the Receivables Sale Agreement, Depositor
may borrow, repay and reborrow against this note under the circumstances, in the
manner and for the purposes specified in the Receivables Sale Agreement and this
Subordinated Note, but for no other purposes. All parties hereto, whether as
makers, endorsers or otherwise, severally waive presentment for payment, demand,
protest and notice of dishonor.    
THIS SUBORDINATED NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS.
[Signature Page Follows]


NRZ ADVANCE FACILITY TRANSFEROR 2015-ON1 LLC


By:_________________________________
Name:
Title:







[NRZ ADVANCE RECEIVABLES TRUST 2015-ON1 – Receivables Sale Agreement]